Case 18-11625-LSS   Doc 518-2   Filed 01/21/20   Page 1 of 52




                    EXHIBIT A
                    Case 18-11625-LSS   Doc 518-2      Filed 01/21/20     Page 2 of 52



                               P~chulski Stang Ziehl &Jones LLP
                                            150 California St.
                                               Floor l5tl~
                                        San Francisco, LA 941 ll
                                                                        7anuacy 10, 2020
George de Ur~ioste                                                      Invoice   124036
Tintri Inc.                                                             Client    83990
303 Ravendale Avenue                                                    Matter    00002
Mountain Vie~~~, CA 94043
                                                                                  JDF

RE: Post Petition




          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGI3 01/10/2020

                FLES                                                    $158,936.00

                EXPENSES                                                  $9,l 59.07

                TOTAL CURRENT CHARGES                                   $168,095.07

                BALANCE FORWARD                                         $276,065.82

                LAST PAYMENT                                             $86,117.0].

                T07'AL BALANCE DUB                                      $358,043.88
                   Case 18-11625-LSS     Doc 518-2      Filed 01/21/20      Page 3 of 52



Pacl~ulski Stang Ziel~l &Jones LLP                                               Page:     2
Tintri Inc.                                                                      Invoice 124036
83990 -00002                                                                     January 10, 2020




  Summai-v of Services by Professional
  ID        Name                            Title                   Ratie         Hours               tlmount

                                                                                   l.20              $390.00
 BMK        Koveleski, Beatrice M.          Case Man. Asst.       325.00
                                                                                   2.20              $825.00
 CAK        Knotts, Cheryl A.               Paralegal             375.00
                                                                                   5.30             $1,722.50
 CJB        Bouzoukis, Charles J.           Case Man. Asst.       325.00
            Robinson, Colin R               Counsel               795.00          12.10             59,619.50
 CRR
            Nasatir, Iain A. W.             Parh~er               975.00           3.60             $3,~ 10.00
 IAWN
                                                                                  1 l .80           $5,457.50
 JDF        Fiei•o, John D.                 Partner•              462.50
                                                                                  75.90         $70,207.50
 JDF        Piero, John D.                  Partner               925,pp
            O'Neill, James E.               ParCner               895.00           7.60             $6,802.00
 JL;O
                                                                                  16.10         $11,189.50
 JIIR       Rosell, Jason H.                Associate             695.00
 JWL        Lucas, John W.                  Partner               775.00           8.30             $~,432.50

KI~B        Brown,Kenneth H.                Pai•fuer              975.00           9.40             $9,165.00

                                                                                   1.20              $474.00
KKY         Yee, Karina I~.                 Paralegal             395.00
KSN         Neil, Karen S.                  Case Man. Asst.       325.00          11.30             $3,672.50

                                            Paralegal             395.00           0.40              $158.00
LCT         Thomas, F,lizabeth C.
            Cuniff, Patricia L'.            Paralegal             395.00          60.50         $23,897.50
PEC
                                                                                   0.40              $158.00
PJJ         Jeffries, Patricia J.           Paralegal             395.00
            PiCman, L. She~yle              Case Man. Asst.       325.00           2.10              $682.50
SLP
WLR         Ramseyer, William. L.           Counsel               775.00           5.90             $4,572.50

                                                                                235.30          $158,936.00
                   Case 18-11625-LSS                Doc 518-2   Filed 01/21/20   Page 4 of 52



Pachulsl<i Stang Liehl &Jones I,LP                                                         Page:    3
"1'intri Inc.                                                                              Invoice 124036
83990 - 00002                                                                              Jaimary 10, 2020



  Summary of Services by Task Code
  Task Code          T)escription                                                I~3ows                         Amount


 AA                  Asset Analysis/Recove~y[B 120                                 1.90                        $],734.50

 l3L                 Banlo•u}~Ccy Litigation [I.,430]       ~                     33.80                       $18,329.00

 CA                  Case Administration [I3110]                                  64.80                       $32,917.00

 CO                  Claims Admin/Objections[B310]                                16.50                       $13,477.50

 CP                  Compensation Pro£ [B160]                                     11.10                        $6,972.50

 CPO                 Comp. of.Prof./Others                                        11.10                        $6,568.50

 FF                  Tinancial Filings [B1]0]                                      5.90                        53,450.50

 FN                  Tinancing [13230]                                             1.00                         $74l.00

HE                   Hearing                                                       3.80                        $3,118.00

IC                   Insurance Coverage                                            4.90                        $4,562.50

 LN                  Litigation (Non-Banlauptcy)                                  16.70                       $15,368.50

 NT                  Non-Working Travel                                           11.80                        $5,457.50

PD                   Plan & Disclosw•e Stmt.[B320]                                38.60                       $34,968.00

RPO                  Ret. of Prof./Other•                                          1.20                         $924.00

 SL                  Stay Litigation [I3140]                                      10.30                        $8,635.50

TI                   Tax Issues (B240]                                             l .90                       $1,71 ].50

                                                                                 235.30                     $158,936.00
                    Case 18-11625-LSS   Doc 518-2   Filed 01/21/20   Page 5 of 52



Pael~ulsl<i Staug Zieh] &Jones I,L.P                                      Page:     4
Tintri Inc.                                                               Invoice 724036
83990    -00002                                                           January 10, 2020



  Sum~nary of Expenses
  Description                                                                                   n ,.,,,...,.


Air Fare [~1]0]                                                                         $3,353.60

Auto Travel Expense [E109]                                                               $179.78

Conference Call [E105]                                                                   $138.15

CourtLinlc                                                                                 $2.85

Delivery/Courier Service                                                             $1,070.00

Federal Express [E108]                                                               $1,410.89

Hotel expense [L110]                                                                     $360.40

Lexis/Nexis-Legal Reseai•eh [E                                                            $50.32

Pacer - CourC Research                                                                   $468.20

Postage [E108]                                                                           $385.90

Reproduction expense [L;101~                                                         $1,24530

Reproduction/ Scan Copy                                                                  $395.50

Travel ~~pense [FllO~                                                                     4;30.98

Transcript [E116]                                                                         $67.20

                                                                                     $9,159.07
                     Case 18-11625-LSS            Doc 518-2            Filed 01/21/20     Page 6 of 52



Pachulslci Stand Ziehl &Jones LLP                                                                  Page:     5
Tintri Inc.                                                                                        Invoice 124036
83990 - 00002                                                                                      January 10, 2020


                                                                                           Howl            Rate        Amount

  Asset Analysis/Recovery[B120]

02/13/2019    JDF      AA       Confer with R. Shapiro re debtor's cash position            0.20        925.00         $185.00

09/02/2019    7DF      AA       Review client cas11 position report.                        0.20        925.00         $185.00

09/09/2019    JDP      AA       Review weeldy cash position report (.2); Work on            0.60        925.00         $555.00
                                sales tax liability analysis (.4)

09/27/2019    JDP      AA       Review latest bank balances                                 0.10        925.00          $92.50

 10/14/2019   JDl~     AA       Revie~~~ bank balance report and email from D. Je~n~        0.40        925.00         $370.00
                                accompanying same (.2); Follow up on TPC inquiry
                                about separate status of Canadian entity (.2)

 10/21/2019   JDF      AA       Review banle balance report (.1); Emails «pith              0.30        925.00         $277.50
                                TINR~1 re effective date (.2)

 12/26/2019   JHR      AA       Correspondence with CommitTee re: sale proceeds             0.10        695.00          $69.50
                                account

                                                                                            1.90                      $1,734.50

 Bankruptcy Litigation [L430]

 12/19/2018   CRR      BL       Review status re motion to dismiss and email                0.40        795.00         $318.00
                                commw~ication to PSZJ team re same

01/08/2019    JDF      BL       Confer with J. Lucas re use of insw•ance proceeds to        0.20       925.00          $ l 85.00
                                defend class actions

01/09/2019    7DF      BL       Follow einails on issue of using insm•anee policy           0.30       925.00          $277.50
                                proceeds to pay counsel

01/09/2019    PAC      BL       Draft Notice of Agenda for l /l 5/l9 I-Ieai-ing             0.40       395.00          $l 58.00

01/10/2019    PF.0     BL       Review and revise Agenda for 1/l5/19 i-searing              0.20       395.00           $79.00

01/11/2019    PEC      BL       Revise and review Notice of Agenda fot• 1/15/19             0.10       395.00           $39.50
                                Hearing

01/11/2019    PEC      BL       bile and serve Notice of Agenda canceling the               0.40       395.00          $158.00
                                7/.15/9 Hearing (.3); Draft Certificate of Service (.l)

01/1 ]/2019   PAC      BL       Revise and review Notice of Agenda for 1/15/19              010        395.00           $39.50
                                Hearing

01/18/2019    PEC      BL       Prepare Certification oi'Counsel Requesting Entry           0.40       395.00          $158.00
                                of Amended Of•der Approving Stipulation
                                Dismissing Complaint Without Justice for fling and
                                service (.2); Draft Certificate of Service (.2)
                   Case 18-11625-LSS               Doc 518-2           Filed 01/21/20             Page 7 of 52



Pacl~ulslci SCa~~g Ziehl &Jones LLP                                                                         Page:    6
Tintri Inc.                                                                                                 Invoice 124036
8 990 - 00002                                                                                               January 10, 2020



                                                                                                   How•s            Rate        Amount

 02/04/2019    JDF      BL        Prepare slides for board deck (1.2); TC with                      1.50         925.00        $1,387.50
                                  inCerested parties re litigaCion consequences of
                                  strategy (.3)

 02/05/2019    7DP      BL        Confer with L. Robinson re approach to coimnittee                 0.80         925.00         $740.00
                                  issues (.2); Confer ~~~ith I. Nasatir re insurance issues
                                 (.3); Prepare e~uail ~•esponse to inquir}~ from K.
                                  Harty re case status (.3)

02/07/2019     JDP      BL        TC with T. Jeffi-ies re case status (.2); Confer• with L          1.10         925.00        $1,017.50
                                  Nasatir regarding scope of coverage (.2); Confer•
                                  with Committee counsel re pending items relating to
                                  insurance a~~d plan (.3); Review TPC DIY agreement
                                  in effort to fix unsecured claims pool (.4)

02/I]/2019     JDF      BL        Prepare for• and parCicipate in investor counsel call             1.70         925.00        $1,572.50

03/05/2019     JDP      I3L       Prepare fot• and participate in conference call with              0.70         925.00         $647.50
                                  debtor's counsel rc pending items, including
                                  insm~auce

03/07/2019     JDP      BL        Prepare for and participate in conference ca11 with               0.80         925.00         $740.00
                                  Committee r-e outstanding issues (.6); Prepare status
                                  report for client (.2)

03/13/2019     PEC      BL        Di•aft Certification of Counsel and Order• Scheduling       ~     0. 40        395.00         $].58.00
                                  Omnibus Hearing Dates and Cer•Titicate of Service
                                 (.2); Prepare for filing and service (.2)

04/03/2019     PEC      I3L       DrafC SCatus Report f'or the P1 Technologies/Nuvias               0.80        395.00          $316.00
                                  Adversary Proceeding and Certificate of Service
                                 (.4); Prepare service list regarding same (.2);
                                 Prepare for filing and service (.2)

04/03/2019     JHR      BL        Review answers filed in adver•sa~y twroover actions               0.70        695.00          $486.50

04/09/2019     PAC      BL        Draft Cer•Ci1~7cation of Counsel and Proposed Order               0.80         395.00         $316.00
                                  Approving Stipulation for• Limited ReliefFrom the
                                  Stay for Mediation

04/10/2019     PFC      BL        Revise and review Certification of Counsel and                    0.60        395.00          $237.00
                                  Proposed Order• Approving Stipulation for• Limited
                                  ReliefProm the Stay for Mediation (.4); Prepar•c for
                                  filing and service (.2)

04/15/2019     CRIZ     BL        Review order approving stipulation and email Co J                 0.20        795.00          $159.00
                                  Piero re same

04/17/2019     PLC      BL        Draft Notice of Agenda for 4/25/19 Dearing (.3);                  0.50        395.00          $197.50
                                  Review and revise (.2)

04/17/2019     PEC      BL        Serve [Signed] Order Among Debtor Iusm~er &                       0.30        395.00          $]]8.50
                    Case 18-11625-LSS               Doc 518-2           Filed 01/21/20   Page 8 of 52



Pachulsl<i Sta~~g Zieh] &Jones L,LP                                                               Page:     7
Tintri Inc.                                                                                       Invoice 124036
83990 -00002                                                                                      January l 0, 2020



                                                                                          Hours            Rate       Amount
                                  Class Action Plaintiffs for LimiCed Relief From SCay
                                 (.1); Draft Affidavit of Service (.1); Prepare
                                  Afi7davit oi'Service for i31i~~g (.])

04/17/2019     JIIR     BL        Prepare f'or conference call ~~,~ith leaders and         0.50        695.00         $347.50
                                  Committee re: adversary proceedings

04/17/2019     JHR      BT        Conference call with C. Robinson, Committee, and         0.30        695.00         $208.50
                                  TPC re: adversary proceedings

04/1 7/2019    CRR      BL        Review summary of adv. pro. and discuss same with        0.20        795.00         $159.00
                                  J Rosell

04/17/2019     CRR      BL        Telephone call with J Rosell, MWE,Womble re              0.20        795.00         $159.00
                                  status and transfer of adv. piro.

04/22/2019     PEC      BL        Draft Status Report Regarding Abacus/Nevet•fail          0.30        395.00         $118.50
                                  Adversary Proceeding

04/23/2019     PF,C     BL        Revise and review Notice of Agenda canceling             0.40        395.00         $].58.00
                                  A/25/19 Hearing (.3); Draft Certificate oi~Service
                                 (.1)

04/23/2019     PEC      SL        File and s~r•ve Notice of Agenda canceling 4/25/19       0.40        395.00         $158.00
                                  Hearing

04/24/20].9    YEC      BL        Revise and review Status Report Regarding the            0.70        395.00         $276.50
                                  Abacus/Neverfai] Adversary Proceeding (.3);
                                  Prepare for filing and service (.2); Prepare Service
                                  List regarding same (.2)

04/24/2019     CRR     BL         Review, revise status report re Abacus (.3); Email       0.50        795.00         $397.50
                                  with Abacus counsel re same (.2)

05/23/2019    PLC      BL         Draft Notice of Cancellation oi'5/28/19 Hearing          0.20       395.00           $79.00

05/28/2019    PEC      ~3L       Prepare Notice of Cancellation for 5/30/19 7~earing       0.30       395.00          $118.50
                                 for filing and service (.2); Draft Certificate of
                                 Set-vice (.1)

05/30/2019    PLC      BL         Draft Certification of Counsel and proposed Order        0.40       395.00          $158.00
                                  Scheduling Omnibus Hearing Dates (.2); Prepare for
                                  filing and service (.2)

06/17/2019    7HR      BL         Review status of adversary proceedings and related       0.60       695.00          $41.7.00
                                  correspondence with D. Jew

07/0]/2019    PFC      BL         Draft Notice o~'Cancellation Regarding 7/l ]/19          0.20       395.00           $79.00
                                  Hearing

07/0]/2019    PAC      BL        Draft Certification of Counsel and Order Scheduling       0.20       395.00           $79.00
                                 Omnibus Bearing Dates
                    Case 18-11625-LSS             Doc 518-2         Filed 01/21/20        Page 9 of 52



Pacl~ulski Stang Zielil &Jones LLP                                                                 Page:     8
Tintri Inc.                                                                                        Invoice 124036
83990 -00002                                                                                       January 10, 2020


                                                                                           How•s           Rate       Amount

 07/02/2019   PLC      BL        Prepare Notice of Cancellation of 7/8/19 Hearing for       0.40        395.00        $158.00
                                 filing ai d service (.3); Draft Certificate oi~Se~vice
                                 ~•1)

 07/02/2019   PEC      BL        Drafl Certification of Counsel and proposed Order          0.40        395.00        $158.00
                                 Scheduling Omnibus Hearing Dates (.2); Prepare for
                                 filing and sEr•vice (.2)

07/22/2019     JHR     BL        .Review mediation statement and related                    0.70        695.00        $486.50
                                 correspondence with J.1'iero

08/01/2019    PAC      BL        Draft Notice of Agenda for 8/l~l/]9I-Iearing               0.40        395.00        $158.00

08/02/2019     JDF     BL        Confer with team re upcoming shareholder lifigatiou        0.20        925.00        $185.00
                                 settlement

08/02/2019    7HR      BL        Call with K Brown re: mediation                            0.20        695.00        $139.00

08/06/2019    PAC      BL        Draft Notice of Agenda for 8/14/19 Hearing                 0.40        395.00        $158.00

08/08/2019    PLC      BL        Revise and review Notice of Agenda f~~r• 8/21/19           0.30        395.00        $118.50
                                 Hearing

08/08/2019     CJB     BL        Prepare hearing binders for hearing on 8/]4/19.            1.60        325.00        $520.00

08/09/2019    PEC      BL        Revise and review Agenda for 8/14/19 Hearing               0.30        395.00        $ll 8.50

08/09/2019    PEC      BL        Prepare Agenda for 8/14/19 Hearing for filing and          0.30        395.00        $]l 8.50
                                 service

08/12/201)    KKY      BI,       Review and revise 8/]4/19 agenda                           0.60       395.00         $237.00

08/12/2019    KKY      BL        Review and revise binders for' 8/14/19 hearing             0.20       395.00          $79.00

08/12/2019    CJB      BL        Prepare hearing binders for• hearing on 8/14/19.           0.70       325.00         $227.50

08/12/2019    CRR      BL        Review agenda (.2) and email with K Yee re filing          0.30       795.00         $238.50
                                 ofsame (.l);

09/20/2019    PLC      BL        Draft Notice of Agenda for 9/26/19 I Iearing               0.40       395.00         $158.00

09/20/2019    CJB      BL        Prepare hcaf•ing binders for hearing on 9/26/19.           1.10       325.00         $357.50

09/23/2019    PAC      BL        Continue drafting Agenda for- 9/26/19 Confirmation         0.70       395.00         $276.50
                                 Hearing (.4); Review and review (.3)

09/23/2019    CJB      BL        Prepare bearing binders fof• hearing on 9/26/]9.           1.70       325.00         $552.50

09/24/2019    PEC      BL        Revise and review Notice of Agenda for 9/26/19             0.40       395.00         $158.00
                                 Hearing

09/24/2019    PEC      BL        File and serve Notice of Agenda for• 9/26/19 .Nearing      0.30       395.00         $118.50

09/24/2019    PFC      BL       .Review 9/26/19 Hearing Binders                             0.30       395.00         $1]8.50
                  Case 18-11625-LSS               Doc 518-2         Filed 01/21/20       Page 10 of 52



Pachulslci Stang Liel~1 &Tones LLP                                                                 Page:      9
Tintri Inc.                                                                                        Invoice 124036
83990 -00002                                                                                       Jauuar•y 10, 2020


                                                                                          Hours             Rate          Amount

09/24/2019    ~KSN     BL        Prepare hearing binders for 9/26/19 hearing.               2.00        325.00           $650.00

09/25/2019    PEC      BL        DrafC /~me~~ded Notice of Agenda for 9/26/19               0.~0        395.00           $118.50
                                 I-Iearing

09/25/2019    PLG      BL        Prepare Amended Notice of Agenda for 9/26/19               0.30        395.00           $1]8.50
                                 Hearing for filing and ser•viee

09/25/2019    PEC      BL        Prepare Supplement for 9/26/19 IIearing Binders            0.30        395.00           $118.50

09/25/2019     CJB     BL        Prepare hearing binders for hearing on 9/26/19.            0.20        325.00            $65.00

                                                                                           33.80                       $18,329.00

  Case Administration [B110]
]2/27/2018    SLP      CA        Maintain document control.                                 0.10        325.00            $32. 0

01/02/20]9    PLC      CA        Review daily correspondence and pleadings and              0.20        395.00            $79.00
                                 forward to the appropriate parties

0]/02/2019    PEC      CA        Update critical dates                                      0.20        395.00            $79.00

01/02/2019    SLP      CA        Maintain document control,                                 0.10        325.00            $32.50

01/02/2019    BMK      CA        Prepared daily memo narrative and coo~•dinated             0.10        325.00            $32.50
                                 client distribution.

01/03/2019    PLC      CA        Update critical dates                                      0.20        395.00            $7).00

01/03/2019    SLP      CA        Maintain docuinenY control.                                0.10        325.00            $32.50

01/04/2019    JDF      CA        Informational call with board member• i•e case status      0.70        925.00           $647.50
                                (.4); TC ~~itl~ counsel for• tl~e Committee 3•e case
                                 status (.3)

01/04/2019    PFC      CA        Review daily correspondence and pleadings and             0.20         395.00            $79.00
                                 forward to the appf•opriate parties

01/07/2019    JDF      CA        Review pending items and confer with team re              0.30         925.00           $277.50
                                 priorities

01./07/2019   PEC      CA        Update critical. dates                                    0.20         395.00            $79.00

01/08/2019    PEC      CA        Update critical dates                                     0.20         395.00            $79.00

01/09/2019    PF,C     CA        Update critical. dates                                    0.20         395.00            $79.00

01/10/2019    PAC      CA        Review daily correspondence and pleadings and             0.20         395.00            $79.00
                                 forward to tl~e appropriate parties

01/11/2019    PEC      CA        Review daily correspo»dence and pleadings and             0.20         395.00            $79.00
                                 forward to the appropriate parties
                   Case 18-11625-LSS               Doc 518-2        Filed 01/21/20   Page 11 of 52



Pacl~ulslci Stang Ziel~l &Jones LL,P                                                            Page:   ]0
Tint~•i tnc.                                                                                    Invoice 124036
83990 -00002                                                                                    January ]0, 2020



                                                                                      I-Iow-s           Rate       Amount

 OI/14/2019     PAC      CA        Review daily coi•r•espondence and pleadings and      0.20         395.00        $79.00
                                   forward Co Che appropriate parties

 O]/l4/2019     PEC      CA        Update critical dates                                020          395.00        $79.00

01/15/2019      PEC      CA        Update critical dates                                0.20         395.00        $79.00

01/15/2019      PEC      CA        Review daily correspondence and pleadings and        0.20         395.00        $79.00
                                   forward to the appropriate parties

01/16/2019      PBC      CA        .Review daily coi•respondeuce and pleadings and      0.20         395.00        $79.00
                                   forward to the appropriate parties

01/17/2019      PEC     CA         Review daily coi•r•espondence and pleadings aid      0.20         395.00        $79.00
                                   tor•ward to the appropriate parties

01/18/2019      PEC     CA         .Review daily cor~•espondence and pleadings and      0.20         395.00        $79.00
                                   forward to the appropriate parties

01./18/2019     PLC     CA         Update critical dates                                0.20        395.00         $79.00

01/18/2019      KSN     CA         Maintain document control.                           0.20        325.00         $65.00

01/18/2019      BMK     CA         Prepared daily memo narrative and coordinated        0.10        325.00         $32.50
                                   client dish•ibution.

01/22/2019      PFC     CA         Review daily correspondence and pleadings and        0.20        395.00         $79.00
                                   forward to the appropriate parties

01/22/2019      SLP     CA         Maintain document co»tcol.                           0.10        325.00         $32.50

01/22/2019      BMK     CA         Prepared daily memo narrative and coordinated        0.10        325.00         $32.50
                                   client distribution.

 O l /23/2019   PEC     LA         Review daily correspondence and pleadings and        0.20        395.00         $79.00
                                   forward to the appropriate parties

01/23/2019      SLP     CA         Maintain docwnent control.                           O.l 0       325.00         $32.50

O 1/24/2019     YLC     CA         Review daily correspondence and pleadings and       0.20         395.00         $79.00
                                   forward to the appropriate parties

01/25/2019      PEC     CA         Review daily corf•espondence and pleadings and      0.2U         395.00         $79.00
                                   forward to the appropriate parties

01/28/2019      PLC     CA         Review daily correspondence and pleadings and       0.20         395.00         $79.00
                                   forward to tl~e appt•opriate pai~lies

01/29/2019      PFC     CA         Review daily eoi•f•espondence and pleadings and     0.20         395.00         $79.00
                                   for•war•d to the appropriate parties

Ol/ 0/201.9     PLC     LA        Review daily correspondence and pleadings and        0.20         395.00         $79.00
                                  forward to tl~e appropriaCe parties
                 Case 18-11625-LSS              Doc 518-2        Filed 01/21/20   Page 12 of 52



Pacl~ulski Stang Ziehl &Jones LLP                                                             Page: ]1
Tintr•i Inc.                                                                                  Invoice 124036
83990 -00002                                                                                  Ja~~uary 10, 2020


                                                                                      How's            Rate       Amount

 01/31/2019   PEC     CA        Review daily correspo~~deilce and pleadings and        0.20        395.00          X79.00
                                forward to tl~e appropriate parties

 01/31/2019   BMK     CA        Prepared daily memo narrative ai d coordinated         O.l0        325.00          $32.50
                                client distribution.

02/01/20].9   PAC     CA        Review daily correspoilde~~ce and pleadings and        0.10        395.00          $39.50
                                forward to the ap}~ropi-iate parties

02/01/2019    PEC     CA        Update critical dales                                  0.30        395.00         $1]8.50

02/01/2019    KSN     CA        MainCai~~ document control.                            0.10        325.00          $32.50

02/04/2019    PBC     CA        Review daily correspondence and pleadings and          0.10        395.00          $39.50
                                forward to the appf•opriate parties

02/04/2019    PEC     CA        Update critical dates                                  0.]0        395.00          $39.50

02/05/2019    PEC     CA        Review daily correspondence and pleadings and          0.10        395.00          $39.50
                                forward to the appropriate parties

02/05/2019    PEC     CA        Update critical dates                                  0.10        395.00          $39.50

02/06/2019    PEC     CA        Review daily correspondence and pleadings and          0.10        395.00          $39.50
                                forward Co the appropriate parties

02/06/2019    PLC     CA        Update critical dates                                  0.10        395.00          $39.50

02/06/2019    CRR     CA        Provide update re UST request                          0.20        795.00         $159.00

02/07/2019    PEC     CA        Review daily correspondence and pleadings and          0.10        395.00          $39.50
                                forward to the appropriate parties

02/07/2019    PAC     CA        Update critical dates                                  0.10        395.00          $39.50

02/08/2019    PEC     LA        Review daily correspondence and pleadings and          0.10        395.00          $39.50
                                forward to the appropriate parties                ,

02/08/2019    PAC     CA        Update critical dates                                  030         395.00         $l 18.50

02/ll/2019    PEC     CA        Review daily cor~-es}~ondence and pleadings and        0.10        395.00          $39.5O
                                f<»~war-d to the appropriate parties

02/11/2019    PEC     CA        Update critical dates                                  0.10        395.00          $39.50

02/13/2019    PEC     CA        Review daily correspondence and pleadings and          0.10        395.00          $39.50
                                fof•ward to tl~e appropriate parties

02/13/2019    PEC     L/A       Update critical dates                                  0.10        395.00          $39.50

02/13/2019    KSN     CA        Maintain document control.                             0.20        325.00          $65.00

02/13/2019    BMK     CA        Prepared daily memo narrative and coordinated          0.10        325.00          $32.50
                                client dist~~ibution.
                 Case 18-11625-LSS              Doc 518-2         Filed 01/21/20   Page 13 of 52



Pachulslci Stang Ziehl &Tones LLP                                                            Page:   12
Ti~ltri Inc.                                                                                 Invoice 124036
83990 -00002                                                                                 January ]0, 2020



                                                                                    Hours            Rate       Amount

02/14/2019    PEC     CA        Review daily correspondence and pleadings and         010         395.00         $39.50
                                fo~~~~ard to tl~e appropriate parties

02/l4/2019    PEC     CA        Update crieical dates                                 0.10        395.00         $39.50

02/14/2019    BMK     CA        Prepared daily memo narrative and coordinated         0.10        325.00         $32.50
                                client distribution.

02/15/2019    PAC     CA        Review daily correspondence and pleadings and         0.10        395.00         $39.50
                                forward to the appropriate parties

02/15/2019    PEC     CA        ilpdate critical dates                                030         395.00        $l 18.50

02/15/2019    KSN     CA        Maintain document control.                            0.10       325.00          $32.50

02/19/2019    PLC     CA        Review daily correspondence and pleadings and         0.10       395.00          $39.50
                                forward to the appf•opi•iate parties

02/19/2019    PEC     CA        Update critical dates                                 0.10       395.00          $39.50

02/21/2019    PEC     CA        Review daily correspondence and pleadings and         010        395.00          $39.50
                                for~~,~ard to the appropriate parties

02/21/2019    PFC     CA        Update critical dates                                 0.10       395.00          $39.50

02/22/20].9   PEC     CA        Review daily correspondence and pleadings and         010        395.00          $39.50
                                forward to the appropriate parties

02/22/2019    PLC     CA        Update critical dates                                 0.30       395.00         $118.50

02/22/2019    KSN     CA        Maintain document control.                            O.10       325.00          $32.50

02/22/2019    BMK     CA        Prepared daily n~cmo nai•r•ative and coordinated      0.10       325.00          $32.50
                                client distribution.

02/25/2019    PEC     CA        Review daily correspondence and pleadings and         0.10       395.00          $39.50
                                forward to the appropriate parties

02/25/2019    PLC     CA        Update critical dates                                 O.10       395.00         $39.50

02/25/2019    SLP     CA        Maintain document control.                            O.10       325.00         $32.50

02/25/2019    KSN     CA        Maintain document conh•ol.                            0.10       325.00         $32.50

02/25/2019    BMK     CA        Prepa~•ed daily memo narr-alive and coordinated       0.10       325.00         $32.50
                                client dist~•ibution.

02/26/2019    PAC     C!A       Revie~~ daily correspondence and pleadings and       0.10        395.00         $39.50
                                forward to the appropriate parties

02/26/2019    PEC     CA        Update critical dates                                0.10        395.00         $39.50

02/26/2019    SLP     CA        Maintain document control.                           0.]0        325.00         $32.50
                  Case 18-11625-LSS               Doc 518-2           Filed 01/21/20   Page 14 of 52



Pachulslci Stang Ziel~l &Jones LLP                                                               Page:    13
Tintri Inc.                                                                                      Invoice ]24036
83990 - 00002                                                                                    January 10, 2020


                                                                                        Hours            Rate       Amount

02/26/2019    KSN      CA        Maintain document control.                               0.50        325.00        $162.50

02/27/2019    PLC      CA        Review daily correspondence and pleadings and            0.10        395.00         $39.50
                                 forward to the appropriate parCies

02/27/2019    PLC      CA        Update critical dates                                    0.10        395.00         $39.50

02/28/2019    PFC      CA        Review daily correspondence and pleadings and            0.10        395.00         $39.50
                                 forward to the appropriate parties

02/28/2019    PLC      C'A       Update critical dates                                   0.10         395.00         $39.50

03/01/201.9   PFC      CA        Review daily correspondence and pleadings and           0.10         395.00         $39.50
                                 forward to the appropriate parties

03/01/2019    PEC      CA        Update critical dates                                   0.30         395.00        $118.50

03/04/2019    PEC      CA        Update critical dales                                   0.10         395.00         $39.50

03/05/2019    PF,C     CA        Update critical. dates                                  0.10         395.00         $9.50

03/05/2019    KSN      CA        Maintain document control.                              0.10         325.00         $32.50

03/06/2019    PAC      CA        Update critical dates                                   0.10         395.00         $39.50

03/07/2019    PAC      LA        Update critical dates                                   0.10         395.00         $39.50

03/08/2019    PEC      CA        Review daily correspondence and pleadings and           0.10         395.00         $39.50
                                 forward to the appi•opriaYe parties

03/08/2019    PEC      CA        Update critical dates                                   0.30        395.00         $118.50

03/08/2019    KSN      CA        Maintain document control.                              0.10        325.00          $32.50

03/08/2019    BMK      CA        Prepared daily memo narJ~ative and coordinated          0.10        325.00          $32.50
                                 client distribution.

03/ll/2019    JDF      CA        ~n~ail to K. Harty r•e case issues                      0.20        925.00         $185.00

03/11/2019    PEC      CA        Update critical dates                                   010         395.00          $39.50

03/1 1/2019   SLP      CA        Maintain document control.                              0.10        325.00          $32.50

03/l2/2019    PF_,C    CA        Update critical daces                                   0.10        395.00          $39.50

03/12/2019    SLP      CA        Maintain document control.                              O.10        325.00         $32.50

03/]2/2019    KSN      CA        Maintain document control.                              0.20        325.00         $65.00

03/13/2019    PFC      CA        Update critical dates                                   0.10        395.00         $39.50

03/]3/2019    SLP      CA        Maintain document control.                              0.10        325.00         $32.50

03/13/2019    SLP      CA        Maintain document conCi-ol.                             0.10        325.00         $32.50
                  Case 18-11625-LSS               Doc 518-2        Filed 01/21/20   Page 15 of 52



Pacl~ulski Stang Zielll &Jones LLP                                                            Page:    14
Tinh•i Inc.                                                                                   Invoice 124036
83990 - 00002                                                                                 January 10, 2020


                                                                                     Hours            Rate       Amount

03/13/2019    KSi~I    CA        Maintain document control.                           0.10         325.00         $32.50

03/14/2019    PLC      CA        Update critical dates                                0.10         395.00         $39.50

03/15/2019     JDF     CA        Lengthy email to ~. Johnson re case stat~is and      0.20         925.00        $185.00
                                 poseure

03/15/20]9    PLC      CA        Review daily correspondence and pleadings and        0.10         395.00         $39.50
                                 forward to the appropriate parties

03/15/2019    PEC      CA        Update critical dates                                0.30         395.00        $l]8.50

03/]5/2019    SLP      CA        Maintain doctmlent control.                          0.10         325.00         $32.50

03/15/2019    BMK      CA        Pf-epared daily memo narrative and coordinated       0.10         325.00         $32.50
                                 client distribution.

03/l 8/2019   PEC      CA        Update critical dates                                0.~0         395.00        $l 18.50

03/18/2019    KSN      CA        Maintain document control.                           0.10         325.00         $32.50

03/18/2019    BMK      CA        Prepared daily memo narrative and coordinated        0.10         325.00         $32.50
                                 client distribuCion.

03/19/2019    PEC      Cif       ZJpdate critical dates                               0.10         395.00         $39.50

03/19/2019    SLP      CA        Maintain document cont~•ol.                          0.10        325.00          $32.50

03/19/2019    BMK      CA        Prepared daily memo narrative and coordinated        0.10        325.00          $32.50
                                 client distribution.

03/20/2019    PAC      CA        Update critical dates                                0.10        395.00          $39.50

03/20/2019    SLP      CA        Maintain document conG-ol.                           0.10        325.00          $32.50

03/21/2019    PEC      CA        Update critical dates                                0.10        395.00          $39.50

03/22/2019    PEC      CA       Review daily correspondence and pleadings and         0.10        395.00          $39.50
                                forward to tl~e appiropriatc parties

03/22/2019    PEC      CA        Update critical. dates                               0.30        395.00         ~l 18.50

03/22/2019    KSN      CA        Maintain document control.                           0.20        325.00          $65.00

03/25/2019    PEC      CA        Update critical dates                                0.10        395.00          $39.50

03/25/2019    KSN      LA        Maintain document control.                           O.l 0       325.00          $32.50

03/26/2019    PEC      CA        Update critical dates                                0.10        395.00          $39.50

03/26/2019    SLP      CA        Maintain document control.                           0.10        325.00          $32.50

03/26/2019    KSN      CA        Maintain document control.                           0.10        325.00          $32.50
                  Case 18-11625-LSS              Doc 518-2          Filed 01/21/20         Page 16 of 52



Pad~ulslci Stang Ziehl &Jones LLP                                                                     Pabe:   15
Tintri Inc.                                                                                           Invoice 124036
83990    -00002                                                                                       January 10, 2020



                                                                                            IIour-s           Rate       Amount

 03/27/2019   PEC     CA        Update critical dates                                         0.7.0        395.00         $39.50

 03/27/2019   SLP     CA        Maintain document control.                                    0.10         325.00         $32.50

 03/27/2019   KSN     CA        Maintain document control.                                    0.10         325.00         $32.50

03/28/2019    PAC     CA        Update critical dates                                         0.10         395.00         $39.50

03/28/2019    SLP     CA        Maintain docket control.                                      0.10         325.00         $32.50

03/28/2019    KSN     CA        Maintain document control.                                    0.10         325.00         $32.50

03/29/2019    PLC     CA        Review daily correspondence and pleadings and                 0.10         395.00         $39.50
                                forward to the appropriate parties

03/29/2019    PEC     CA        Update critical dates                                         0.30         395.00        $118.50

04/01/2019    PEC     CA        Review daily correspondence and pleadings and                 0.10        395.00          $39.50
                                forward to the appropriaCe parties

04/01/2019    PLC     CA        Update critical dates                                         0.20        395.00          $79.00

04/02/2019    JDF     CA        Review e~nails re corporate officer chain at Tintri           0.20        925.00         $185.00

04/02/2019    PEC     CA        Update critical dates                                         010         395.00          $39.50

04/03/2019    JDF     CA        E~nails regarding co~pol•ate org chaz•t (.l); review          0.50        925.00         $462.50
                                litigation status report (.1); Prepare email for secured
                                lender's counsel explaining cash position ofthe
                                estate (.3)

04/03/2019    PEC     CA        Update critical dates                                         0.10        395.00          $39.50

04/04/2019    PLC     CA        Update criCical dales                                         0.10        395.00          $39.50

04/04/2019    SLP     CA        Maintain document control.                                    0.10        325.00          $32.50

04/04/2019    KSN     CA        Maintain document control.                                    0.10        325.00          $32.50

04/05/2019    PLC     CA        Review daily coi•r-espondence and pleadings and              0.10         395.00          $39.50
                                forward to tl~e appropriaee parties

04/05/2019    PEC     CA        Update critical dates                                        0.30         395.00         $118.50

04/05/2019    SLY     CA        Maintain document control.                                   0.10         325.00          $32.50

04/05/2019    KSN     CA        Maintain document conh•ol.                                   0.70         325.00          $32.50

04/08/2019    PEC     CA        Update critical dates                                        0.10         395.00          $39.50

04/08/2019    SLP     CA        Maintain document control.                                   0.10         325.00         $32.50

04/08/2019    KSN     LA        Maintain document control.                                   0.10         325.00         $32.50
                  Case 18-11625-LSS               Doc 518-2        Filed 01/21/20        Page 17 of 52



Pael~ulski Stang Ziel~1 &Jones LLP                                                                 Page:    16
Tintri Inc.                                                                                        Invoice 124036
8 990 -00002                                                                                       January 10, 2020


                                                                                          Hom-s            Rate       Amount

04/09/2019     PLC     CA        Update critical dates                                      0.10        395.00         $39.50

04/09/2019     KSN     CA        Maintain document control.                                 0.10        325.00         $32.50

 04/10/2019    PEC     CA        Update critical dates                                      0.10        395.00         $39. 0

04/11/2019     PEC     CA        Update critical dates                                      U.]0        395.00         $39.50

04/12/2019     7DF     CA        Comment on additional funds issue                          0.20        925.00        $185.00

04/12/2019     PEC     CA        Review daily correspondence and pleadings and              0.10        395.00         $39.50
                                 forward Yo the appropriate parCies

04/12/2019     PEC     CA        Update critical dates                                     0.20         395.00         $79.00

04/12/2019     KSN     CA        Maintain document control.                                0.10         325.00         $32.50

 O~t/15/2019   PLC     CA        Update critical dates                                     0.10         395.00         $39.50

04/]5/2019     KSN     CA        Maintain document control                                  U.]0        325.00         $32.50

04/16/2019     PEC     CA        Update critical dates                                     0.10         395.00         $39.50

04/17/2019     PFC     CA        Update critical dates                                     0.10         395.00         $39.50

04/17/2019     PEC     CA        Review Adversary Case Dockets and fot•ward to             0.30        395.00         $ l ]8.50
                                 Colin Robinson

04/17/2019     KSN     CA        Maintain document control.                                0.10        325.00          $32.50

04/18/2019     ICSN    CA        Maintain document control.                                0.10        325.00          $32.50

04/19/2019     PEC     CA        Review daily correspondence and pleadings and             0.10        395.00          $39.50
                                 forward to the appt-opriate parties

04/19/2019     PAC     CA        Update critical dates                                     0.20        395.00          $79.00

04/19/2019     KSN     CA        Maintain document control.                                0.30        325.00          $97.50

04/22/2019     PLC     CA        Update critical dates                                     O.10        395.00          $39.50

04/23/2019     PEC     CA        Update ei•itical dates                                    0.10        395.00          $39.50

04/23/2019     KSN     CA        Maintain document control.                                O.l 0       325.00          $32.50

04/24/2019     PEC     CA        Update critical dates                                     0.10        395.00          $39.50

04/24/2019     SLP     CA        Maintain document control.                                0.10        325.00          $32.50

04/24/2019     KSN     LA        Maintain document control.                                0.10        325.00          $32.50

04/24/2019     CRR     CA        Email with J Rosell i•e Abacus, tax claim and fee app     0.30        795.00         $238.50
                                 for Deloitte
                    Case 18-11625-LSS              Doc 518-2         Filed 01/21/20    Page 18 of 52



Pacl~ulslci Stang Zielll &Jones LTP                                                                Page:    17
'l~intri Inc.                                                                                      Invoice 124036
83990      -00002                                                                                  January 1 U, 2020

                                               _          _   _ __       __
                                                                                        I-Ioui-s            Rate       Amount

 04/25/2019     PEC     CA        Update critical dates                                   0.10          395.00         $39.50

 04/25/2019     KSN     CA        Maintain document control.                              O.l 0         325.00          $32.50

 04/26/2019     JDP     CA        Emails regarding Wo~•kday contract extension            0.20          925.00         $185.00

 04/26/2019     PAC     CA        Review daily correspondence and pleadi~~gs and          0.10          395.00          $39.50
                                  ioi~ward to the appropriate parties

 04/26/2019     PEC     CA        Update critical dates                                   0.20          395.00          $79.00

 0 4/26/2019    KSN     CA        Maintain document control.                              0.10          325.00          $32.50

 04/29/2019     PLC     CA        Update critical dates                                   0.10          395.00          $39.50

 04/30/2019     PFC     CA        Update critical dates                                   0.10          395.00          $39.50

 05/01/2019     PEC     CA        Update critical dates                                   0.10          395.00          $39.50

 05/03/2019     PEC     CA        Update critical dates                                   0.20          395.00         $79.00

 05/06/2019     PLC     CA        Update critical dates                                   0.10          395.00         $39.50

 05/06/2019     KSN     CA        Maintain document control.                              0.1 U         325.00         $32.50

 05/07/2019     PEC     CA        Update critical dates                                   0.10          395.00         $39.50

 05/08/2019     PAC     CA        Update critical dates                                   0.10          395.00         $39.50

 05/09/2019     PEC     CA        Update critical dates                                   0.10          395.00         $39.50

 05/10/2019     PEC     CA        Update critical dates                                   0.20          395.00         $79.00

 05/10/2019     KSN     CA        Maintain document control.                              0.10          325.00         $52.50

 OS/ll/2019     JDF     CA        ~inails with D. Jew regarding transfer of SVB cash      0.10          925.00         $92.50
                                  to TPC

 05/13/2019     PAC     CA        Update critical dates                                   0.10          395.00         $39.50

 05/14/2019     PEC     CA        Update critical dates                                   0.10          395.00         $9.50

 05/15/2019     PEC     CA        Update critical dates                                   0.10          395.00         $39.50

 05/16/2019     PEC     CA        Update critical dates                                   0.10          395.00         $39.50

 05/16/2019     PFC     CA        Update critical dates                                   0.20          395.00         479.00

 05/16/20]9     PLC     CA        Update critical dates                                   0.10          395.00         $39.50

 05/20/2019     PEC     CA        Update critical dates                                   0.10          395.00         $39.50

 05/21/2019     PEC     CA        Update critical dates                                   0.10          395.00         $39.50

 05/22/2019     PEC     CA        Update critical dates                                   0.10          395.00         $39.50
                  Case 18-11625-LSS                Doc 518-2        Filed 01/21/20             Page 19 of 52



Pacl~ulski Stang Ziel~l &Jones LLP                                                                       Page: ]8
Tintri Inc.                                                                                              Invoice 124036
83990 - 00002                                                                                            Ja~~uary 10, 2020

                                                                                          __     _                 __
                                                                                                Hours             Rate       Amount

05/23/2019    PLC      CA        Update critical dates                                            0.10        395.00          $39.50

05/24/2019    PAC      CA        Review daily correspondence ai d pleadings and                   0.10        395.00          $39.50
                                 Por~~~ard to tl~e appropriate par•Cies

 05/24/2019   PEC      CA        Update critical dates                                            0.20        395.00          $79.00

 05/28/2019    JDP     CA        Review and consider issues relating to                           0.40        925.00         $370.00
                                 administration and wind-down of pension plan

05/28/2019    PEC      CA        Update critical dates                                            0.10        395.00          $39.50

05/29/2019    PLC      CA        Update critical dates                                            0.10        395.00          $39. 0

05/29/2019    KSN      CA        Maintain document conh•ol.                                       0.10        325.00          $32.50

05/30/2019    PLC      CA        Update critical dates                                            0.10        395.00          $39.50

05/31/2019    PEC      LA        Update critical dates                                            0.10        395.00          $39.50

05/31/2019    PEC      CA        Update critical dates                                            0.20        395.00          $79.00

06/03/2019    PEC      CA        Update critical dates                                            0.10        395.00          $39.50

06/03/2019    KSN      CA        Maintain document control.                                       0.10        325.00          $2.50

06/04/2019    PEC      CA        Update critical dates                                            0.20        395.00          $79.00

06/05/2019     JDI'    CA        Report to board re case status and likely timeline for           0.50        925.00         $462.50
                                 exiting banlct-uptcy

06/05/2019    PAC      CA        Update critical dates                                            0.10        395.00          $39.50

06/05/2019    ]ESN     CA        Maintain document control.                                       0.10        325.00          $32.50

06/06/2019    PLC      CA        Update critical dates                                            0.20        395.00          $79.00

06/07/2019    PLC      CA        Update critical dates                                            0.10        395.00          $39.50

06/12/2019    KSN      CA        Maintain docuulent conti•oL                                      0.10        325.00          $32.50

06/17/2019    PEC      CA        Update critical dates                                            0.10        395.00          $39.50

06/18/2019    PEC      CA        I,Jpdate critical dates                                         010          395.00          $39.50

06/19/2019    PAC      CA        Update critical dates                                           0.20         395.00          979.00

06/20/2019    PEC      CA        Update critical dates                                           0.10         395.00          $39.50

06/2]/2019    PL;C     CA        Update critical dates                                           0.10         395.00          $39.50

06/24/2019    PLC      CA        Update critical dates                                           0.10         395.00          $39.50

06/25/2019    JDI~     C~        Communicate with board re case status                           0. 40        925.00         $370.00
                    Case 18-11625-LSS                 Doc 518-2        Filed 01/21/20       Page 20 of 52



Pacl~ulsl<i Staug 7_,iel~] &Jones I,LP                                                                Page:   19
Tint~•i Inc.                                                                                          Invoioe124036
83990 -00002                                                                                          January 1 U, 2020



                                                                                             Hours            Rate         Amount

 06/25/2019     PL'C      CA         Update critical dates                                     0.10        395.00           $39.50

 06/25/2019     KSN       CA         Maintain document control.                                0.10        325.00           $32.50

 06/26/201.9    PEC       CA         Update critical dates                                     O.10        395.00           $39.50

 06/26/2019     PEC       CA         Update ci•iYical dates                                    O.10        395.00           $39.50

 06/27/2019     PF,C      CA         Update critical dates                                     0.10        395.00           $ 9.50

06/28/2019      JDl       CA         Prepare for and participate in board conference call      1.50        925.00         $1,387.50

06/28/2019      PEC       CA         Update critical dates                                     0.10        395.00           $39.50

07/Ol/2019      PEC       CA         Update critical dates                                     0.10        395.00           $39.50

07/02/2019      PLC       CA         Update critical dates                                     0.10        395.00           $39.50

07/03/2019      JDl~      CA         Confer with accounting personnel regarding                0.20        925.00          $185.00
                                     management of bank account balances

07/09/2019      PEC       CA         Update critical dates                                     0.10        395.00           $39.50

07/09/2019      KSN       CA         Maintain document control.                                0.20        325.00           $65.00

07/10/2019      PEC       CA         Update critical dates                                     0.10        395.00           $39.50

07/11/2019      PEC       CA         Update critical dates                                     0.10        395.00           $39.50

07/ll/2019      KSN       CA         Maintain document control.                                0.20        325.00           $65.00

07/12/2019      PLC       CA         Update ci•iCical dates                                    0.30        395.00          $118.50

07/15/201.9     PEC       CA         Update critical dates                                     O.10        395.00           $39.50

07/16/2019      PLC       CA         Update critical daces                                     0.20        395.00           $79.00

07/17/2019      PEC       CA         Update critical dates                                     0.30        395.00          $118.50

07/17/2019      KSN       CA         Maintain document control.                                0.10        325.00           $32.50

07/18/2019      PAC      CA          Updatecritiicaldates                                     0.30        395.00           $178.50

07/19/2019      PEC      CA          Update ei•itical dates                                   0.50        395.00           $197.50

07/19/2019      KSN      CA          Maintain document control.                               0.10        325.00            $32.50

07/22/201.9     PEC      CA          Update critical dates                                    0.1.0       395.00            $39.50

07/23/2019      PEC      CA          Update ci•itic~l dates                                   0.10        395.00            $39.50

07/24/2019      PEC      CA          Update critical dates                                    010         395.00            $39.50

07/25/2019      JDF      CA         Pi•cpare status report to board ~ne»~bers                 0.90        925.00           $832.50
                   Case 18-11625-LSS              Doc 518-2    Filed 01/21/20   Page 21 of 52



 Pachulski Stang Ziel~l &Jones LLP                                                        Page: 20
'I'intri Inc.                                                                             Invoice 124036
 83990 - 00002                                                                            January ]0, 2020


                                                                                 Howl             Rate       Amount

 07/25/2019    PAC      CA       Update critical dates                             0.10        395.00         $39.50

 07/25/2019    KSN      CA       Maintain document control.                        0.10        325.00         $32.50

 07/26/201.9   PLC      LA       Update critical dates                             0.40        395.00        $158.00

 07/29/2019    PLC      Cif      Update critical dates                             O.10        395.00         $39.50

 07/30/2019    PF..,C   CA       Update critical dates                             0.10        395.00         $39.50

 07/3]/2019    PEC      CA       Update critical dates                            0.10         395.00         $39.50

 08/O]J2019    PEC      CA       Update critical dates                             O.10        395.00         $39.50

 08/02/2019    PEC      CA       Update critical dates                            0.20         395.00         $79.00

 08/05/2019    PEC      CA       Update critical dates                            0.10         395.00         $39.50

 08/06/2019    PAC      CA       Update critical dates                            0.10         395.00         $39.50

 08/07/2019    PLC      LA       U}~date critical dates                           0.20         395.00         $79.00

 08/08/2019    PEC      CA       Update critical dates                            0.10         395.00         $39.50

 08/08/2019    KSN      CA       Maintain document control.                       0.10         325.00         $32.50

 08/09/2019    PLC      LA       Update critical dates                            0.30        395.00         $1].8.50

 08/19/2019    PAC      CA       Update critical dates                            0.10        395.00          $39.50

 08/19/2019    KSN      CA       Maintain document control.                       0.10        325.00          $32.50

 08/20/2019    PEC      CA       Update critical dates                            0.20        395.00          $79.00

 08/21/2019    PAC      CA       Update critical dates                            0.10        395.00          $39.50

 08/2]/2019    KSN      CA       Maintain document control.                       0.10        325.00          $32.50

 08/22/2019    PLC      CA       Update critical dates                            0.20        395.00          $79.00

 08/22/2019    KSN      CA       Maintain document control.                       0.20        325.00          $65.00

 08/23/2019    PAC      CA       Update critical dates                            0.20        395.00          $79.00

 08/26/2019    PEC      CA       Update critical dates                            0.10        395.00         $39.50

 08/26/2019    KSN      CA       Mai~~tain document control.                      0.20        325.00         $65.00

 08/27/2019    PEC      CA       Update critical dates                            0.10        395.00         $39.50

 08/27/2019    KSN      CA       Maintain document control.                       0.10        325.00         $32.50

 08/28/2019    PAC      CA       Update critical dates                            0.10        395.00         $39.50

 08/28/2019    KSN      CA       Maintain document control.                       010         325.00         $32.50
                 Case 18-11625-LSS               Doc 518-2           Filed 01/21/20     Page 22 of 52



 Pad~ulski Stang Ziehl &Jones LLP                                                                 Page:    2]
'1'intri Inc.                                                                                     Invoice ]24036
 83990 -00002                                                                                     January 10, 2020


                                                                                         Hours            Rate         Amount

 08/29/2019    PFC     CA       Update critical dates                                      0.20        395.00           $79.00

 08/30/2019    KSN     CA       Maintain document control.                                 0.10        325.00           $32.50

 09/0 /2019    PAC     CA       Update critical dates                                      0.10        395.00           $39.50

 09/04/20]9    PEC     CA       Update critical dates                                      0.10        395.00           $39.50

 09/05/2019    PAC     CA       Update critical dates                                      0.10        395.00           $39.50

 09/06/2019    PEC     CA       Update ci•itieal dates                                     0.30        395.00         $118.50

 09/09/2019    PAC     CA       Update critical dates                                      0.10        395.00           $39. 0

 09/10/2019    PLC     CA       Update critical dates                                      0.10        395.00          $ 9.50

 09/10/2019    KSN     C/~      Maintain document control.                                 0.20        325.00           $65.00

 09/ll/2019    PFC     CA       Update critical dates                                      0.10        395.00          $39.50

 09/12/2019    JDF     CA       Confer with D. Jew re case status and pending items        0.30        925.00         $277.50

 09/12/2019    PEC     CA       Update ef•itical dates                                     0.10        395.00          $39.50

 09/13/2019    PEC     CA       Update critical dates                                      0.30        395.00         $118.50

 09/16/2019    PEC     CA       Update critical dates                                      0.10        395.00          $39.50

 09/17/2019    PEC     CA       Update critical dates                                     0.10         395.00          $39.50

 09/18/2019    PAC     CA       Update critical dates                                     0.1.0       395.00           $39.50

 09/18/2019    KSN     CA       Maintain document control.                                0.30        325.00           $97.50

 09/19/2019    JDT    CA        Pf•epare for and participate in conference call with       1.60       925.00         $1,480.00
                                Deloitte regarding sales taxes

 09/19/2019    PEC    CA        Update critical dates                                     0.20         395.00          $79.00

 09/20/2019    PEC    CA        Update critical dates                                     0.10         395.00          $39.50

 09/20/2019    KSN     C~1      Maintain document control.                                0.10        325.00           $32. 0

 09/23/2019    JDF    CA        Draft and revise email to Board r•e sCafus and final      ].40        925.00         $1,295.00
                                board call

 09/23/201.9   PFC    CA        Update critical dates                                     0.1.0       395.00           $39.50

 09/24/201.9   PEC    CA        Update critical dates                                     0.1.0       395.00           $39.50

 09/24/2019    KSN    CA        Maintai» document control.                                0.20        325.00           $65.00

 09/25/2019    JDF    CA        Pl•epaf•e foi• and parCicipate in Board of Directof•s     1.90        925.00         $1,757.50
                                conference call
                  Case 18-11625-LSS               Doc 518-2          Filed 01/21/20         Page 23 of 52



Pacl~ulski Stand Zieh] & Jones LLP                                                                    Page:    22
Tintri Inc.                                                                                           Invoice 124036
83990 -00002                                                                                          Tanua~y ]0, 2020


                                                                                             Hours            Rate        Amount

09/25/2019     PAC     CA        Update critical dates                                         0.10        395.00          $39.50

 09/25/2019    KSN     CA        Mai~~tain document control.                                   0.10        325.00          $32.50

 09/2(/2019    PLC     C!~       Update critical dates                                         0.20        395.00          $79.00

09/27/2019     PAC     CA        Update critical dates                                        030          395.00         $118.50

09/30/2019     PEC     CA        Update critical dates                                         O.10        395.00          $39.50

09/30/2019     KSN     CA        Maintain document control.                                    0.20        325.00          $65.00

]0/07/2019     PT;C    CA        Update critical dates                                         0.10        395.00          $39.50

 10/02/2019    JDF     CA        Prepaf-e for and participate in t3na1 board of directors      2.60       925.00         $2,405.00
                                 call (2.2); Review and comment upon board
                                 resignation form (.1); T,mail to D. 7ew explaining
                                 ne~:t steps (.3)

 10/02/2019    PAC     CA        Update critical dates                                         0.20       395.00           $79.00

 10/03/2019    JDP     CA        Further revisions to board resignation 1'ornl                 0.20        ~Z5.00         $185.00

 10/03/2019    PLC     CA        Update critical dates                                        0.20        395.00           $79.00

 10/03/2019    ICSN    LA        Maintain document control.                                   0.]0        325.00           $32.50

 10/04/2019    JDF     CA        Review and comment upon board minutes                        0.20        925.00          $185.00

 10/04/2019    PEC     CA        Update critical dates                                        0.30        395.00          $ll8.50

 10/07/2019    PEC     CA        Update critical dates                                        0.20        395.00           $79.00

 10/07/2019    KSN     CA        Maintain document control.                                   0.20        325.00           $65.00

 10/08/2019    PEC     CA        Update critical. dates                                       0.20        395.00           $79.00

10/08/2019     KSN     CA        Maintain document control.                                   0.20        325.00           $65.00

 10/09/2019    PEC     CA        Update critical dates                                        0.20        395.00           $79.00

 l 0/09/2019   KSN     CA        Maintain document control.                                   0.10        325.00           $32.50

10/10/2019     PLC     CA        Update critical dates                                        0.20        395.00           $79.00

10/11/2019     PFC     CA        Update critical dates                                        0.30        395.00          $118.50

10/14/2019     PEC     CA        Update critical dates                                        0.30        395.00          $118.50

10/15/2019     PEC     CA        Update critical dates                                        0.30        395.00          $I]8.50

10/16/2019     PEC     CA        Update critical dates                                        0.30        395.00          $118.50

10/16/2019     KSN     CA        Maintain documeuY control.                                   0.10        325.00           $32.50
                 Case 18-11625-LSS               Doc 518-2          Filed 01/21/20       Page 24 of 52



Pacl~ulski Stang Ziel~l &Jones LLP                                                                  Pagc: 23
Tintri Inc.                                                                                         Invoice]24036
83990 -00002                                                                                        January 10, 2020


                                                                                          Hours             Rate       Amount

]0/17/2019     PEC     CA        Update critical dates                                      0.30         395.00        $ll8.50

 10/18/2019    PAC     CA        Update critical dates                                      0.30         395.00        $118.50

 10/21/2019    PEC     CA        Update critical dues                                       0.30         395.00        $1]8.50

 10/21/2019    KSN     CA        Maintain docume»t control.                                 0.20         325.00         $65.00

 10/22/2019    PAC     C~1       Update critical dates                                      0.30         395.00        $118.50

 10/23/2019    JDF     CA        Email to co~por-ate cou~7se1 explaining case status        0.10         925.00         $92.50

 10/23/2019    PEC     CA        Update critical dates                                      0.30         395.00        $118. 0

]
.0/24/2019     PLC     CA        Update critical dates                                      0.30         395.00        $118.50

 10/25/2019    PEC     CA        Update critical dates                                      0.20         395.00         $79.00

]0/28/2019     JDF     CA        TC with F. Johnson re case and eiT'ective date status      0.30         925.00        $277.50

 10/28/2019    PFC     CA        Update critical dates                                      0.30         395.00        $118.50

 10/29/2019    PAC     CA        Update criCical dates                                      0.30         395.00        $118.50

]0/30/2019     PEC     CA        Update critical dates                                      0.30         395.00        $ll8.50

 l0/31J2019    PEC     CA        Update critical dates                                      0.30         395.00        $ll 8.50

 1 1/01/2019   PEC     CA        Update critical dates                                      0.10         395.00         $39.50

ll/08/2019     PEC     CA        Update critical dates                                      O.l 0       395.00          $39.50

11/ll/2019     KSN     CA        MainCain document control.                                 0.20        325.00          $65.00

7 1/12/2019    KSN     CA        Maintain document control.                                 0.10        325.00          $32.50

l ]/]5/2019    PEC     CA        Update ca•itical dates                                     0,10        395.00          $39.50

1 1/22/2019    PEC     CA        Update criCical dates                                      0.10        395.00          $39.50

1 1/25/2019    KSN     CA        Maintain document control.                                 O.10        325.00          $32.50

]2/06/2019     PFC     CA        Update critical dates                                      0.10        395.00          $39.50

12/06/2019     KSN     CA        Maintain docuulent control.                                0.10        325.00          $32.50

12/13/2019     PEC     CA        Update critical dates                                      0.]0        395.00         $39.50

12/l 7/2019    ICSN    CA        Maintain document control.                                 0.10        325.00         $32.50

12/20/2019     PEC     CA        Update critical dates                                      0.20        395.00         $79.00

01/07/2020     KSN     CA        Maintain docuu~ent conii•ol.                              0.30         325.00         $97.50

                                                                                           64.80                   $32,9ll.00
                     Case 18-11625-LSS           Doc 518-2           Filed 01/21/20      Page 25 of 52



Pachulslci Stang Ziehl &Jones LLP                                                                  Page: 24
Tintri Inc.                                                                                        Invoice 124036
83990 - 00002                                                                                      7anuary ]0, 2020



  Claims Adlnin/Objections[B310]
01/07/2019     JHR      CO      Revie~~~ 303 MVRP proof of claim and r•elatcd               0.50        695.00        $347.50
                                correspondence re: security de}~osit

 Ol /18/2019   JHR      CO      Con-espondencc v,~ith U. Jew re: payment to Cite of         0.20        695.00        $139.00
                                Mountain View

03/04/2019     PJJ      CO      Review docket regarding ad»~inistrative claims (.]);        0.20        395.00         $79.00
                                email BRG regarding wine (.1).

03/07/2019     JIIR     CO      Review bar date motion                                     0.20        695.00         $139.00

03/26/2019     JHR      CO      Review bar- date order                                     0.20        695.00         $139.00

03/29/2019     JHR      CO      Correspondence with D. Jew re: Eti•ade claim               0.20        695.00         $139.00

04/23/2019     JDF      CO      TC with tax collector• for State oP California (.2);       0.30        925.00         8277.50
                                Email Yo team re sauce (.1)

04/24/2019     JDF      CO      ~n~ails regarding tax collector issue                      0.20        925.00         $185.00

05/09/2019     JDP      CO      Review and analyze proof of claim schedule (.4);           0.50        925.00         $462.50
                                Email to team re claim schedule (.7)

05/10/2019     JDF      CO      Attention to proof of claim schedule and outlier           0.90        925.00         $832.50
                                claims, in particular

05/10/2019     1HR      CO      Review claims i-egistet•                                   0.60        695.00         $417.00

05/13/2019     JDP      CO      Follow emails re all hands discussion of claim             O.l 0       925.00          $92.50
                                schedule

05/13/2019     JHR      CO      Review coi•i•espondence re: administ~•ative claims         0.20        695.00         $139.00
                                register

05/16/2019     .iDP     CO      Prepare for and participate in claims analysis             0.60        925.00         $555.00
                                conference call (.4); Review revised claim woi•Icboolc
                                ~•~)

05/16/2019     JHR     CO       Conference call with J. Fiero, ll. Jew, and                0.30        695.00         $208.50
                                Committee re: administrative claims

05/16/2019     JHR     CO       Revise revised claims register provided by                 0.20        695.00         $139.00
                                Committee

05/17/2019     JDF     CO      .Review email from D. Jew re claims analysis                0.7.0       925.00          $92.50

05/17/2019     JHR     CO       Call with D. Je~n~ re: claims reconciliation               1.00        695.00         $695.00

05/20/2019     JDF     CO      ilttention to claims analysis                               0.20        925.00         $185.00

05/20/2019     JI~R    CO      Review administrative proofs of claim and D. Jew            1.20        695.00         $834.00
                               analysis r•e: same
                   Case 18-11625-LSS            Doc 518-2          Filed 01/21/20     Page 26 of 52



Pachulslci Stang Liehl &Jones LLP                                                                Page:   25
Tintri Inc.                                                                                      Invoice 124036
8 990 -00002                                                                                     January 10, 2020



                                                                                       I-lours           Rate          Amount

05/21/2019      JDF    CO       Review proofs of claim                                   0.10         925.00            $92.50

05/23/2019      JHR    CO       Correspondence with US Customs re: proof of claim        0.30         695.00          $208.50

05/23/2019      JHR    CO       Conference call with D. Jew and Commititee re:           0.90         695.00          $625.50
                                adminisCt•ative claims

05/23/2019      JHR    CO       Call with D. Je~~ re: administf•ative claims             0.40         695.00          $278.00

06/13/2019      JDF    CO       Review and analyze draft claim objections (1.5);         L60         925.00          $1,480.00
                                email to committee counsel re claim objections (.1)

07/15/2019      JDF    CO       Work on claim objection issues with P. Jew               0.50        925.00           $462.50

07/21 /2019     JDF    LO       Confer with client rept•esentative re claim backup       0.20        925.00           $l 85.00
                                data

07/23/2019      JI)F   CO       Legal research on approval standards and need for        2.50        925.00          $2,312.50
                                9019 motion vvl~en using insurance proceeds

08/26/2019      JDF    CO       Review claim objection drafts prepared by                0.80        925.00           $740.00
                                Committee

08/26/2019      JHR    CO       Review draft omnibus claim objections                    0.40        695.00           $278.00

08/27/20].9     JDF    CO       Review final versions of claim objections                0.40        925.00           $370.00

08/27/20]9      JHR    CO       Review draft omnibus claim objections                    0.50        695.00           $347.50

                                                                                        ]
                                                                                        .6.50                       $13,477.50

 Compensation Prof.[B160]
01/16/2019      WLR    CP       Prepare October 2018 fee application                     0.70        775.00           $542.50

01/16/2019      WI,R   CP       Ih•aft October 2018 iee application                      l .20       775.00           $930.00

01/16/2019      WLR    CP       Review and revise October 2018 fee application           1.10        775.00           $852.50

01/]6/2019      WLR    CP       Prepare November 2018 fee application                    0.70        775.00           $542.50

O 1 /l 6/2019   WLR    CP       Draft November 2018 fee applicatio~l                     1.00        775.00           $775.00

0]/l 6/2019     WTI2   CP       Review and revise Nov. 2018 fee application              ].20        775.00           $930.00

01/17/2019      CAK    CP       Coordinate fling and service of October and              0.20        375.00            $75.00
                                November 2018 fee applications.

01/17/2019      CAK    CP       Review and edit November• bill                          0.40         375.00           $150.00

01/17/2019      CAK    CP       Review and update October fee application               0.50         375.00           $187.50

01/17/2019      CAK    CP       Review and edit October bill                            0.40         375.00_          $150.00
                  Case 18-11625-LSS               Doc 518-2           Filed 01/21/20       Page 27 of 52



Pachulslci Stang Ziel~] &Jones LLP                                                                   Page:   26
Tintri Inc.                                                                                          Invoice 124036
83990 -00002                                                                                         January l0, 2020



                                                                                            IIours           Rate         Amount

0]/17/2019     CAK     CP        Lmail to accounting requesting back-up to transcript         0.10        375.00           $37.50
                                 expenses for Colin R. Robinson

 O1/l7/201~    CAK     CP        CoordinaCe posti~lg October bill                             0.10        375.00           $37.50

01/17/2019     CAK     CP        Review and update November fee application                   0.50        375.00         $187.50

01/17/2019     PEC     CP        Draft Notice of Filing PSL&J LLP's October 2018              0.50        395.00         $197.50
                                 Monthly Fee Application and Cet•tificate of Service
                                (3); Prepare fbr filing and service (.2)

 O1J1.7/2019   PLC     LP        Di•ait Notice of Filing PSZ&J LLP's November•                0.50       395.00          $1.97.50
                                 2018 Monthly Fee Application and Certificate of
                                 Service (.3); Prepare for fling and service (.2)

01/17/2019     CRR     CP        Review Oct. and Nov. monthly fee applications and            0.60       795.00          $477.00
                                 confer• with staff re filing of wine

02/07/2019     PLC     CP        Draft Certiilcate of No Objection Regarding PS7&J            0.20       395.00           $79.00
                                 LLP's October 2018 Monthly Fee Application

02/08/2019     PEC     LP        Draft Certificate of No Objection Regarding PSZ&J            0.20       395.00           $79.00
                                 LLP's November• 201.8 Monthly Pee Application

02/12/2019     KKY     CP        Prepare for filing certification of no objection re 4th     0.10        395.00           $39.50
                                 fee app of PSZJ for• October• 2018

02/12/2019     KKY     CP        Prepare for filing certification of no objection re 5th     0.10        395.00           $39.50
                                 fee app of PSZJ for November• 2018

03/07/2019     PEC     CP        Draft Certification of No Objection Regarding               0.30        395.00          $].18.50
                                 PSZ&J LLP's December 20l 8 Monthly lee
                                 Application (.2); Prepare for filing (.1)

03/21/2019     JHR     CP        Revie« fee application CNOs and coordinate                  0.50        695.00          $347.5O
                                 payments

                                                                                             11.10                      $6,972.50

 Comp. ofProf./Others
l2/2l/20l 8    CRR     CPO       IZevie~v initial draft of Cert. of Counsel i•e response     0.30        795.00          $238.50
                                 to Court re Houlihan final fee application

01/07/2019     JHR     CPO       Review A&M October fee statement                            0.10        695.00           $69.50

01/].5/2019    CRR     CPO       Review, revise cerl. of counsel re supplement to            0.90        795.00          $715.50
                                 Houlihan final fee application and email to Houlihan
                                 team re same

01./16/2019    CRR     CPO       Review I-Ioulihan response re Cert. of Counsel t•e          0.20        795.00          $159.00
                                 revised expense details
                  Case 18-11625-LSS               Doc 518-2          Filed 01/21/20      Page 28 of 52



Pacl~ulski Stang Ziel~l &Jones LLP                                                                 Page: 27
Tintri Inc.                                                                                        Invoice]24036
83990 -00002                                                                                       January 10, 2020


                                                                                          Hours            Rate           Amount

01/22/2019    .TIIR    CPO       Review A&M November- fee statement                         0.10        695.00             $69.50

 01/29/2019    JI-IR   CPO       Review WBD monChly fee statement and revise fee            0.40        695.00            $278.00
                                 analysis

02/01/2019     JHR     CPO       Call with M. Siegel re: WSGR retainer                      0.10        695.00        ~    $69.50

02/08/2019    PLC      CPO       Dra~ti Certi~I~icate of No Objection Regarding Wilson      0.20        395.00             $79.00
                                 Sonsini's November Through Decen~bet• 2018
                                 Monthly Pee /application

02/13/2019    PAC      CPO      Draft Notice of Wilson Sonsini Monthly Fee                  0.50        395.00            $197.50
                                Application for the Period from November 1, 2018
                                'I'hrougl~ December 31, 2018 and Cer-tifcate of
                                Service (.3); Prepare for filing atld seevice (.2)

02/13/2019    PEC      CPO       Draft Notice of Deloitte Tax LI.,P's Monthly Fee           0.50        395.00            $197.50
                                 Application for the Period From Juiy 10, 2018
                                'Through January 37,20]9 and Certifcate of Service
                                (.3); Prepare for fili~lg and service (.2)

02/13/2019    JHR      CPO       Review Deloitte fee statement                              0.20       095.00             $139.00

02/13/2019    JHI2     CPO       .Review WSGR monthly fee statement                         0.]U       695.00              $69.50

02/27./2019   PEC      CPO       DrafC revised Order Approving Houlihan Lolcey              0.70       395.00             $276.50
                                 Final Fee Application and Certification of Counsel
                                (.5); Prepare for filing (.2)

02/2]/2019    JI~3R    CPO       Review monthly fee statements                              0.20       695.00             $139.00

02/21/2019    C,RR     CPO       T~inalize cent. of'counsel re HL i~lnal fees and          030         795.00             $23850
                                 expenses

02/22/2019    CRR      CPO       Email with HL team re revised final or•dei• re            0.20        795.00             $159.00
                                 expenses;

02/27/2019    JI-IR    CPO       Review WBD monthly Tee statement                          0.10        695.00              $69.50

03/06/2019    JDF      CPO       Follow up on Deloitte compensation, and report to         0.40        925.00             $370.00
                                 Committee re extent of unpaid professional fees

03/07/2019    PLC      CPO       Draft Certification of No Objection Regarding First       0.40        395.00             $158.00
                                 Combined i~ee Application of Deloitte Tax LLP (.2);
                                 Prepare for filing and se~viee (.2)

03/07/2019    PAC      CPO       Draft Certification of No Objection Regarding             0.40        395.00             $158.00
                                 Wilson Sonsini LLP's Monthly Fee Application for
                                 tl~e Period of November Thf•ough Deceinbei• 2018
                                (.2); Prepare for filing and service (.2)

03/08/2019    JDI~     CPO       Worlc on Deloitle payment questions                       0.20        925.00             $185.00
                     Case 18-11625-LSS               Doc 518-2           Filed 01/21/20     Page 29 of 52



Pachulsl<i Staug Zielll & .Tones LI,P                                                                Page:   2K
Tintri Inc.                                                                                          Invoicel24036
83990    -00002                                                                                      January 10, 2020



                                                                                             Hom•s           Rate         Amount

03/25/2019      JI-IR    CPO        Revise professional fee analysis                          0.10       695.00            $09.50

04/11/2019      JIIR     CPO        Revise professional fee analysis                          0.10       695.00            $69.50

04/16/2019      JHR      CPO        .Revise professional fee anal}psis                        0.20       695.00           $139.00

04/23/20]9     PEC       CPO        Draft Notice ofFiling Deloitte Tax I,LI"s First           0.50       395.00           $197.50
                                    Quarterly Fee Application and Certificate of Service
                                   (.3); Prepare for filing and service (.2)

04/23/2019     YEC       CPO        Draft Certifcafe of No Objection Regarding Dundon         0.30       395.00           $1]8.50
                                    Advisors' First Quarterly Fee Application

04/23/2019      JHR      CPO        Revise pt•ofessional fee analysis                         0.20       695.00           $139.00

05/13/2019      JHR      CPO        Correspondence with Committee re: Deloitte interi~7~      0.20       695.00           $139.00
                                    fee application

05/]3/2019     JHR       CPO        Correspondence with Deloitte re: interim fee              0.20       695.00           $139.00
                                    application

05/17/2019     PAC       CPO        Draft Certificate of No Objection Regarding l~cloitte     0.40       395.00           $158.00
                                    Tax LLP's ~Fiist Quarterly Pee ApplicaCion (.2);
                                    Prepat•e for filing and service (.2)

07/10/2019     PEC       CPO        Draft Notice of Filing Wilson Sonsini Monthly Tee         O.SO       395.00           $118.50
                                    Application for the Period of January 1,2019
                                    Through May 31, 2019 and Certificate of Service

07/17/2019     CRR       CPO       Review WSGR fee application and confei- w/                 0.40       795.00           $318.00
                                   PCuniff re filing of same

07/l 8/2019    PEC       CPO        Draft Notice of Filing Wilson Sonsini Fourth              0.50       395.00          $197.50
                                    Monthly Fee Application and Cer•lif Cate of Service
                                   (3); Prepare for• filing and service (.2)

07/2 /2019     JDF       CPO        Confer with BRG re likely fee payment schedule            0.20       925.00          $185.00

ll/0]/2019     PEC       CPO       Draft CertiPicaie ofNo Objection Regai•di~7g Wilson        0.30       395.00          $118.50
                                   Sonsini Fee Application for the Period of January
                                   Through May 20]9 (.2); Prepare for• filing (.1)

]2/18/2019     PJJ      CPO        Review fee applications.                                   0.20       395.00           $79.00

12/18/2019     JHR      CPO        Coi•i•espondence with Committee i•e: payment of            0.20       695.00          $139.00
                                   professional fees

1 2/]8/2019    JHR      CPO        Review Committee's professional fee analysis and           0.30       095.00          $208.50
                                   related budget

                                                                                             11.10                      $6,568.50
                   Case 18-11625-LSS               Doc 518-2          Filed 01/21/20      Page 30 of 52



Pachulslci Stiang Ziel~l & Jones TLP                                                                Page: 29
Tintr•i Inc.                                                                                        Invoice ].24036
83990 - 00002                                                                                       January ]0, 2020


                                                                                           Hours            Race       Amount

  Financial Filings [B1.10]

 12/24/207.8   CRR      FF         Email communication ~vitl~ K.Shapiro i•e MOR's and        0.20        795.00        $159.00
                                   UST invoice

 12/26/2018    CRR      Pl~        Revie~~~ MOR,confer• re filing of sanle                   0.30        795.00        $238.50

 12/27/2018    CRIZ     PP         Ei~~ai] cotr~municatioi~ w/ UST re invoice                0.20        795.00        $159.00

03/08/2019     PAC      FF         Prepare November 2018 Monthly Operating Report            0.40        395.00        $158.00
                                   for filing and service (.3); Draft CerCii~icaCe oi'
                                   Service (.1)

03/08/2019     PEC      TI~        Prepare December 2018 Monthly Operating Report            0.40        395.00        $158.00
                                   for filing and service (.3); Draft Certificate of
                                   SC3'V1C~ ~.1~


03/08/20'19    PAC      FF         Prepare January 201 Monthly Operating Report for•        0.40        395.00         $158.00
                                  filing and service (.3); Draft CertifcaYe of Set•vice
                                  (.1)

03/08/2019     CRR      FP         Review, confer re fling of MOR's;                        0.30        795.00         $238.50

08/07/2019     CRR      TP         Review MOR status, UST fees and email with J             0.40        795.00         $318.00
                                   Rosen, BRG team re same

08/08/2019     CRR      PP         Review MOR status, UST fees and Email with J             0.40        795.00         $318.00
                                   Rosen, BRG team re same

09/20/2019     PL,C     FF         Review Monthly Operating Reports for the pet-iod of      0.30        395.00         $l l 8.50
                                   February 2019 Through July 2019 (.2); T~iscuss
                                   issues with Colin Robinson (1)

09/20/2019     CRR      I~F        Review of MOR's and confer with P Cuniff t•efiling       0.40        795.00         $318.00
                                   ofsame

09/26/2019     CRR      FF         ~n~ail to H Trail re: revised MOR's                      0.20        795.00         $159.00

10/04/2019     PEC      TT        Prepare February 2019 Monthl~~ Operating Report           0.20        395.00          $79.00
                                  for filing and service

]0/04/2019     PEC      FF        Prepare March 2019 Monthly Operating Report for           0.20        395.00          $79.00
                                  fling and set•vice

10/04/2019     PAC      TF        Prepaf•e Ap~•il 2019 Monthly Operating Report for         0.20        395.00          $79.00
                                  filing and service

10/04/2019     PEC      FF        Prepare May 2019 Monthly Operating Report fo3•            0.20        395.00          $79.00
                                  filing and service

10/04/2019     PEC      I'F       Prepare Juue 2019 Monthly Operating Report for            0.20        395.00          $79.00
                                  filing and service
                     Case 18-11625-LSS              Doc 518-2          Filed 01/21/20         Page 31 of 52



 Pacl~ulsl<i St1ng Liel~1 &Tones LLP                                                                     Page:    30
'Ciniri .Inc.                                                                                            Invoice]24036
 83990     - 00002                                                                                       January l U, 2020



                                                                                               1-lours            Rate         Amount

  ]0/04/2019    PFC      FF        Prepare July 2019 Monthly Operating Report for                0.20         395.00            $79.00
                                   filling and service

  10/04/201      CRR     PP        Review final MOR's                                            0.40         795.00          $318.00

  12/27/2019    LCT      I~F       Finalize and assemble MORs for filing (.2); prepare           0.40         395.00          $158.00
                                   service and cent of service (.1); coordinate 1~Iling and
                                   serve of MORs for Aug., Sept., Oct and Nov.(.1).

                                                                                                 5.90                        $3,450._50

   I+inancing [B230]
  01/16/2019    JHR     FN         Correspondence with BRG re: budget                            0.20         695.00          $139.00

  02/01/2019    JHR     FN         Correspondence ~~ith H. Tran re: revised account              0.20         695.00          $139.00
                                   ledgers and related review

  04/17/2019    JHR     FN         Revise cash collateral stipulation and related                0.40         695.00          $278.00
                                   correspondence with lenders

  05/02/2019    JDP     FN         Review email from SVB i-e disgot•getnent of cash              0.20         925.00          $185.00
                                  (.l); email to team f•egarding disgorgement (.1)

                                                                                                 1.00                         $741.00

   Hearing
  72/19/2018    CRR     HE         Email communications w/ chambers i•e omnibus                  0.20         795.00          $159.00
                                   hearing date

 03/12/2019     CRR     HE         Pre-hearing meeting w/ co-coansel (.4); prepare ior•          0.40        795.00           $318.00
                                   hearing (.4); attend hearing (1.6);

 04/23/2019     CRR     I~3E       Email with chambers re cancellation of hearing                0.20        795.00           $159.00

 05/30/20].9    CRR     HE         Email with chambers, CommiCCee re possible hearing           0.40         795.00           $318.00
                                   date

 06/2]/2019     CRR     HE         e/c w/ chambers replan, disclosure statement                 0.30         795.00           $238.50
                                   hearing dates

 06/24/2019     CRR     I IL;     email with chaulbers re scheduling of hearing on              0.20         795.00           $159.00
                                  plan confirmation

 08/].3/2019    KKY     HE        Telephone conference (.1) with CourtCall re                   0.20         395.00            $79.00
                                  scheduling of 8/14/19 telephonic appearance; and
                                  e-mail (.1) confirmation to John Fiero

 08/13/2019     CRR     HE        Confer with J O'Neill r•e DS hearing, email to J              0.20         795.00           $159.00
                                  Fiero re same
                     Case 18-11625-LSS                    Doc 518-2         Filed 01/21/20         Page 32 of 52



Pachulsl<i Staug Z,iel~l &Jones LLP                                                                          Page:      3~
Tintri Inc.                                                                                                  Iuvoicel24036
83990 -00002                                                                                                 ,tai~uary 10, 2020

              __           __      ____
                                                                                                     hours            Rate          Amotmt

08/14/2019         JDI~     IIL           Prepare for and attend disclosure statement hearing         0.90        925.00            8832.50

08/14/2019         J~O -    H~            Attend disclosure statement hearing                         0.60        895.00            $537.00

09/23/2019         CRR      I-3E          Review agenda (1); email with to T Fieiro i•e: hearing      0.20        795.00            $].59.00
                                          attendance

                                                                                                      3.80                        $3,118.OU

 Insurance Coverage

0]/08/2019         7wL      IC            Respond to insurance questions from WSGR.                   0.50        775.00           $387.50

02/05/2019         IAWN IL                Exchange emails with John Fiero, review pf•imaiy            0.80        975.00           $780.00
                                          policy quickly re insured v. insured issue

02/06/2019         7AWN IC                Exchange emails and telephone calls with John Piero         0.40        975.00           $390.00
                                          re coverage

02/07/2019     IAWN IC                    Review file re insurance coverage, analyze insuj•ed         2.40        975.00          $2,340.00
                                          v. insw•ed e~:clusion and impact on coverage towers,
                                          draft and send analysis via email to John ~'iei•o

02/]2/2019         JWI,     IC            Call with B. C3•ossen regarding accessing debtor's          0.50        775.00           $387.50
                                          insurance policies.

02/15/2019         JDF      IC            TC with counsel for board memUet-s regarding                0.30        925.00           $277.50
                                          insw•ance coverage questions

                                                                                                      4.90                        $4,562.50

 Litigation (Non-Bankruptcy)

02/28/2019         JDF      LN            Work on cash issues, and mediation stipulation              0.50        925.00           $462.50
                                          roadblocks (.3); Confer with connnittee counsel z•e
                                          upcoming deadlines, including conversion motion
                                          ~,2)

07/17/201.9        JDF      LN            Review draft mediation brief in shareholder class           0.60        925.00           $555.00
                                          action matter

07/20/2019     JHR          LN            Review n~ediatiion statement ii•om WSGR                     0.30        695.00           $208.50

07/22/20]9     JDF          LN            Prepare mediation brief revisions and forward same          1.90        925.00          $1,757.50
                                          to WSGR

08/02/2019     KHB          LN            Telephone call with Jason Rosell re mediation of            0.20        975.00           $195.00
                                          securities fraud claims.

08/02/2019     KHB          LN            ~n~ails with J. Rose]] and Ben Closson re mediation         O.10        975.00            $97.50
                                          of securities fraud claims.
                    Case 18-11625-LSS             Doc 518-2            Filed 01/21/20   Page 33 of 52



 Pacl~ulski StangLielil &Jones LLP                                                                 Page:   32
'l~intri Inc.                                                                                      Invoice 124036
 83990     -00002                                                                                  January 10, 2020



                                                                                         How•s             Rate          Amount

  08/05/2019    KHB    LN        Call with Ben Crosson and J. Lucas re mediation           0.70         975.00           $682.50
                                 preparation.

  08/05/2019    KI~B   LN        Review mediation brie~Ps.                                 2.50         975.00         $2,437.50

  08/05/2019    JWL    LN        Call with WSGR and K. Bro~~,~n regarding class            1.40         775.00         $1,085.00
                                 action mediation (.5); prepare case summary for• K.
                                 Brown regarding saule (.9).

  08/06/2019    KHB    LN        Attend mediation.                                         5.50         975.00         $5,362.50

  08/06/2019    KIIB   LN        Confer with J. Lucas and J. Rose,i] re mediation.         0.20         975.00           $195.00

  08/22/2019    ICHB   LN        Review status conference statement in v&O                 0.20         975.00           $195.00
                                 litigation and emails with J. Lucas re same.

  08/22/2019    7WL    LN        Review status report and revise regarding                 0.80         775.00          $620.00
                                 non-bankruptcy class actions and call with counsel
                                 regarding the same.

  09/11/2019    JDP    LN        TC with defense counsel re shareholder class action       0.50        925.00           $462. 0
                                 issues (.3); AttenCion to preservation of eet•tain
                                 softZuar•e licenses and included data (.2)

  10/]5/2019    JDF    LN        Confer with counsel defending class actions re case       0.30        925.00           $277.50
                                 status (3); Confer with D. Jew and TPC re Canadian
                                 bank monies (.2)

  1 1/20/2019   .fWL   LN        Review and revise Class action status repot.              1.00        775.00           $775.00

                                                                                          1GJ0                        $15,368.50

   Non-Working Travel
  09/25/2019    JDP    NT        Travel to Delaware (billed at 1/2 rate)                   5.00        462.50          $2,3'12.50

  09/26/2019    JDT    NT       'Travel to San Francisco (billed at 1/2 rate)             6.80         462.50          $3,145.00

                                                                                          l l.80                      $5,457.50

   Plan &Disclosure Stmt.(B320]

  01/18/20]9    JDF    PD        Confer with client re case status                        0.10         >25.00            $92.50

  01/19/20].9   JDF    PD        Confer• with client i•e case status                      0.10         925.00            $92.50

  03/0]/2019    JWL    PD        Call with committee counsel and lenders regarding        0.70         775.00           $542.50
                                 i•estructur•ing paths.

  05/30/20].9   JDF    PD        Considef• plan wind-down issues in light oi'new          0.50         925.00           R4C2.50
                                 client inquiries
                    Case 18-11625-LSS             Doc 518-2          Filed 01/21/20      Page 34 of 52



Pacl~ulslci Stang Zielll &Jones LLP                                                                 Page:   33
'Tintri Inc.                                                                                        Invoice 124036
83990     - 00002                                                                                   January 10, 2020



                                                                                          I~~ours           Rate         Amount

 06/11/2019     JDF     PD        Work on plan and disclosure statement                     2.90         925.00        $2,682.50

 06/12/2019     .TDF    PD        Review and analyze plan and disclosm~e statement          5.20         925.00        $4,810.00
                                  drafts

 06/24/2019     JDP     PD        Review and consider' draft plan and disclosw-e            3.60         925.00        $3;330.00
                                  statement

 06/27/2019     JDF _   PD        TC with E. 7ohnson r•e plan and disclosure statement      0.40         925.00         $370.00

 07/08/2019     7DI'    PD        Review plan ofliquidation and offer comments re           3.~0         925.00        $3,052.50
                                  same

 07/10/2019     JDF     PD        TC with defense counsel in class action re plan           1.30         925.00        $1,202.50
                                  progress (.3); Review and coimneilt on plan revision
                                  proposed by Committee counsel (.1); Review final
                                  plan documents and forward same to co-counsel
                                  with comments (.9)

 07/l 1/2019    JDP     PD        Porwai•d plan documents to client representative          0.40        925.00          $370.00
                                  with comments

 07/].2/201.9   JDF     PD        TC with WSGR re plan process and board                    0.30        925.00          $277.50
                                  resignation inquiries

 08/08/2019     JDF     PD        Confer with C. Robinson re upcoming disclosure            0.30        925.00          $277.50
                                  statement hearing

 08/1 1/2019    CRR     PD        E»~ail with J Fief•o re approval of diselosw~e            0.20        795.00          $159.00
                                  statement

 08/12/2019     JDF     PD        Confer with C. Robinson re disclosure statement           0.20        925.00          $185.00
                                  hearing

 08/13/2019     J~O     PD        Conference with Colin Robinson re DS bearing              0.30        895.00          $268.50

 08/13/2019     CRR     YD        Email to chambers re status of hearing on Disclosure     0.20         795.00          $159.00
                                  Statement

 08/1.4/2019    JEO     PD        Ernail follow up to PSZJ re outcome ol'DS hearing        0.20         895.00          $179.00

08/]4/2019      JEO     PD        Prepare for disclosure statement hearing                 0.60         895.00          $537.00

08/15/2019      J~O     PD        Review cent of counsel and DS older                      0.20         895.00          $179.00

08/19/2019      JDF     PD        Confer with D. Jew regarding case wind-down (.2);        0.40         925.00          $370.00
                                  Review disclosure statement hearing transcript (.2)

09/23/2019      JLO     PD        Review agenda for confit•mation hearing                  030          895.00          $268.50

09/23/2019      JEO     PD        Email with committee counsel re confirmation             0.40         8)5.00          $358.00
                                  hearing
                 Case 18-11625-LSS             Doc 518-2           Filed 01/21/20     Page 35 of 52



Pad~ulski Stang Ziehl &Jones LLP                                                                Page:    34
Tintr-i Ina                                                                                     Livoice ]2A036
83990 - 00002                                                                                   January 10, 2020


                                                                                       IIow-s           Rate         Amount

09/23/2019    JEO     PD       Review plan and proposed confirmation Order               0.80        895.00         $716.00

09/24/2019    7DF     PD       Review plan and disclosm•e statement and annotate         2.50        925.00        $2,312.50
                               same in pi-epar•atioi~ for Board call (l .9); Review
                               administrative expense liabilities for coni~3rmation
                               ~•6)

09/24/2019    JEO     PD       Review bearing agenda for confirmation hearing            0.40        895.00         $358.00

09/24/2019    JEO     PD       L,mails with committee counsel regarding                  0.40        895.00         $358.00
                               confirmation hearing

09/25/2019    JDF     PD       Prepare foi• confirmation hearing                         2.60       925.00         $2,405.00

09/25/2019    J~O     PD       En~ails with coimnittee counsel re agenda updates         0.50       895.00          $447.50

09/25/2019    JEO     PD       Finalize agenda for confrrnalion heari~7g                 0.50       895.00          $447.50

09/25/2019    JEO     PD       Email update to cout-t re status of confirmation          0.40       895.00          $358.00

09/25/2019    JF,O    PD       En1ai1 with John Fiero i•e planning for confirmation      0.20       895.00          $179.00
                               hearing

09/26/2019    JDF     PD       Prepal•e for and participate in confirmation hearing      2.80       925.00         $2,590.00

09/26/2019    JEO     PD       Prepare for• and attend confirmation hearing              1.50       895.00         $1,342.50

10/02/2019    7DF     PD       Review and consider revisions to confirmation order       0.70       925.00          $647.50
                               prepared by Womble farm (.5); follow up on plan
                               effective date obstacles (.2)

]0/09/2019    JDF     PD       Send explanatory email to FINRA laying out status         0.50       925.00          $462.50
                               of case post-confrn~ation

10/13/2019    JDF     PD       StaTus email to TPC and the Committee i-e effective       0.20       925.00          $185.00
                               date milestones and timing

1 1/13/2019   JHR     PD       Analyze fee issues for plan confirmation                  0.50       695.00          $347.50

12/02/2019    JWI_,   PD       Call with B. Cr•ossen regarding effect of plan on         0.60       775.00          $405.00
                               class action claims.

12/03/2019    JWL     PD       Review plans regarding class action claims and            1.10       775.Ob          $852.50
                               follo~~~ up with B, Crosson regarding same.

01/10/2020    JF,O    PD       Review notice of effective date                          0.30        895.00          $268.50

                                                                                        38.60                  $34,968.00

 Ret. of Prof./Other
12/19/2018    CRR     RPO     ~mai] communication w/ JFiero re Onyx retention           0.20        795.00          $,159.00
                              CNO
                  Case 18-11625-LSS               Doc 518-2           Filed 01/21/20      Page 36 of 52



Pacl~ulski Stang Ziel~l &Jones L,LP                                                                  Page:    35
Tintri Inc.                                                                                          Invoice ]24036
83990 -00002                                                                                         January 10, 2020


                                                                                           Hours             Rate       Amount

 12/27/2018    CRR      KPO       Review email communication from chambers re                0.30         795.00        $238.50
                                  Onyx relenCion and supplemental declaration and
                                  respond to chambers

]2/28/2018     CRR      RPO       Review, confer w/ 7Rosell re filing of supplemental        0.40         795.00        $318.00
                                  declaration r•e Onyx retention

03/07/2019     JHR      RI'O      Review application to retain Omni Management               0.30         695.00        $208.50

                                                                                             1..20                      $924.00

  Stay Litigation [B140]
01/07/2019     CRR      SL        Multiple e/c re insurance stay relief stipulation          0.30         795.00        $238.50

01/16/2019     JHR      SL        Correspondence with 303 MVRI' re: stay relieffor           0.10         695.00         $69.50
                                  seYoft

02/08/2019     JDF      SL        Confer with J. Lucas re comior•t order• requested by       0.20         925.00        $185.00
                                  insurer

02/11/2019     JDF      SL        Attention to proposed resolution of shareholder            0.40        925.00         $370.00
                                  lawsuits through mediation

02/12/2019     JDF      SL        TC with B. Crosson re potential stipulation foi•           0.20        925.00         $185.00
                                  mediation oi'sharel~older claiu~s using insurance

02/18/2019     JI~3R    SL        Review MVRI'stay relief stipulation                       0.20         695.00         $139.00

02/22/2019     JDF      SL        Confer with board attorneys re insurance situation        0.40         925.00         $370.00
                                 (.2); TC with B. G•osson re i~~ediation (.2)

03/04/2019     JWL      SL        Call with B. Crossen regarding shareholder litigation     0.90         775.00         $697.50
                                  and stay relief(.4); call with outside counsel
                                  regarding same (.5).

03/05/2019     JWL      SL        Call with Wilson regarding U&O insurance and stay         0.80         775.00         $620.00
                                  f•elief.

03/12/2019     JDI~    SL         Confer with counsel from WSGR regarding                   0.30         925.00         $277. 0
                                  negotiation with Committee

03/12/2019    PEC      SL         Draft Certification of Counsel to Approve Order and       0.30         395.00         $118.50
                                  Stipulation Between Debtors and 303 MVRP to
                                  Modify the Automatic Stay

03/13/2019     JDF     SL         Confer• with board member re stay litigation and          0.20         925.00         $185.00
                                  mediation

03/15/2019    PLC      SL         Revise and review Cei•Cif cation oi'Counsel and           0.60         395.00         $237.00
                                  Order Approving Stipulation Between Debtor and
                                  MVRP LLC to Modify the Automatic Stay (.3);
                 Case 18-11625-LSS              Doc 518-2           Filed 01/21/20       Page 37 of 52



Pachulski Staug Ziehl &Jones LLP                                                                   Page:    36
Tintri Inc.                                                                                        Invoice 124036
83990 - 00002                                                                                      January ]0, 2020


                                                                                          Hours            Rate         Amount
                               Prepare for filing (.3)

03/18/2019    JDF     SL       Attention to latest offer by Committee on stay relief       0.30         925.00         $277.50
                               stipulation

03/25/2019    JDF     SL       Teleconference with defense counsel re planned              0.30         925.00         $277.50
                               mediation

03/26/2019   7DP      SL       TC with cou~lsel fi•orn Wilson Sonsini (.2); Work on        0.40         925.00         $370,00
                               settlement with counsel for committee (.2)

03/27/2019    J1~F    Si,      Revise terms of proposed settilemerlt with committee        0.50         925.00         $462.50
                              (.2); TC v,~ith counsel for tl~e committee t•e same (.3)

03/28/2019   JDT      SL       ~n~ails re tet•ms of settlement (.9); TC wit11 counsel       1.60        925.00        $1,480.00
                               for defense of litigation (.3); Prepare draft email to
                               board members re terms of settlement(.4)

03/29/2019   JDF      S1.,     Arrange for deal finalization                               ].90         925.00        $1.,757.50

04/08/2019   CRR      SL       Prepare, send Email to UST re stay t~elief stipulation      0.40         795.00         $318.00
                               rc class action litigation

                                                                                           10.30                      $8,635.50

 Tax Issues [B240]

01/04/2019   JHR     7'I       Reseai•cl~ re: authority to pay prepetition taxes           0.20        695.00          $l 39.00

01/11/2019   7DF     TI        Work on sales tax audit issue                               0.40        925.00          $370.00

07/24/2019   JDI'    TI        Confer with state taxing authority re closing out           0.20        925.00          $185.00
                               returns

08/19/2019   JDF     T1        Work on filing oi'sales tax i•etur•ns in relevant           0.30        925.00          $277.50
                               jurisdictions

09/13/2019   7DF     TI        Follow up on payment of sales tax liability to state        0.20        925.00          $1 S5.00
                               of Oregon.

09/16/2019   JDF     TI        Follow up on unpaid sales tax claims                        0.30        925.00          $277.50

10/07/2019   JDF     TI        Follow up on sales and use tax liabilities                  0.30        925.00          e~~~ sn

                                                                                           1.90

 TOTAL SERVICES FOR THIS MATTER:                                                                                 $1.58,936.00
                    Case 18-11625-LSS          Doc 518-2          Filed 01/21/20   Page 38 of 52



Pacl~ulsl<i Stang 7iehl &Jones LLP                                                       Page:    37
Tintri Inc.                                                                              Invoice 724036
83990 - 00002                                                                            Ja»uary 10, 2020



Expenses
 12/13/2018    TR        Transcript[I]I6] eScribers, Inv. 218153,P. Cuniff                   10.80
01/02/2019     RL       (8 ~a;010 PAR PG)                                                    0.80
01/02/2019     RE        (1 @0.10 PER PG)                                                    0.10
01/03/2019     DC        83990.00002 Advita Charges for 01-03-19                             7.50
 Ol/09/2019    PO        83990.00002 :Postage Charges for O1-09-19                          24.70
01/11/2019     DC        83990.00002 Advita Charges for 01-11-19                            15.00
01/1 ]/2019    DC        83990.00002 Advita Charges for O]-1 1-19                           10.00
01/11/2019     FE        83990.00002 FedEx Charges for Ol-ll-19                             18.06
 O]/1 ]/2019   RL        (12 @0.10 PER PG)                                                    1.20
 O1/l1/2019    RE       (6 a 0.10 PER PG)                                                    0.60
01/11/2019     R~       (1 @0.10 PER PG)                                                     0.10
01/I S/2019    CC        Conference Call [E105] Court Call, KHB                             86.00
01/17/2019     DC        83990.00002 Advita Charges for 01-17-19                            37.50
01/17/2019     RE       (747 @0.10 PER PG)                                                  74.70
01/17/2019     RE       (6 @0.10 PER PG)                                                     0.60
01/17/2019     RE       (170 @0.10 PER PG)                                                  17.00
01/17/2019     RL2       SCAN/COPY(16 @0.10 PER PG)                                          .1.60
01/17/2019     RE2       SCAN/COPY (16 @0.10 PER PG)                                         ].60
01/17/2019     REZ       SCAN/COPY (1C @0.10 PAR PG)                                         1.60
01/17/2019     RE2       SCAN/COPY(24 @0.10 PAR PG)                                          2.40
01/17/2019     RE2       SCAN/COPY(19 X010 PER PG)                                           1.90
0~1/l7/2019    RL;2      SCAN/COPY(16 @0.10 PER PG)                                          1.60
01/17/20]9     RE2       SCAN/COPY(24 @0.10 PER PG)                                          2.40
Ol /17/2019    R~2       SCAN/COPY(19 @0.10 PER PG)                                          1.90
01/18/2019     DC        83990.00002 Advila Charges for 01-18-19                            15.00
0]/18/2019     DC        83990.00002 Advita Charges for 01-18-19                             7.50
01/18/2019     RE       (89 @0.10 PAR PG)                                                    8.90
01/18/2019     R~       (36 @0.10 PER PG)                                                    3.60
01/18/2019     RE       (18 @0.10 PER PG)                                                    1.80
O 1/l 8/2019   R~       (41 @0.10 PER PG)                                                    4.10
01./18/2019    RE       (3 @0.10 PFR PG)                                                     0.30
O 1/18/2019    RE       (8X0.10 PAR PG)                                                      0.80
                      Case 18-11625-LSS           Doc 518-2        Filed 01/21/20   Page 39 of 52



Pacl~ulski Sta~lg 7_.ie111 &Jones LI,P                                                    Page:      38
Tintri Inc.                                                                               Invoice 124036
83990    -00002                                                                           January 10, 2020


 O1/l 8/2019    RF,2        SCAN/COPY(16 a~0 10 PER PG)                                        1.60

 01/18/2019     RE2         SCAN/COPY(]6 c~0.1.0 PZR PU)                                       1.60

 01/18/2019     R~2         SCAN/COPY (94 @0.10 PER PG)                                       9.40

 01/]8/2019     RE2         SCAN/COPY(84 @0.10 PF,RPG)                                        8.40

 01./22/20].9   DC          83990.00002 Advita Charges foi• 01-22-19                         12.50

 01/22/2019     RE         (6 @0.10 PAR PG)                                                   0.60
 01/22/2019     RE          (1 @0.10 PEK 1'G)                                                 0.10

 O1J22/2019     RE         (4 a 0.10 PER PG)                                                  0.40

01/22/2019      RF,         (54 @O.l 0 PLR PG)                                                5.40

01/22/2019      RE         (8 @0.10 PAR PG)                                                   0.80

01/3]/2019      RL;2        SCAN/COPY(6 @0.10 PER PG)                                         0.60
01/31/2019      ItE2        SCAN/COPY(3 @0.10 PAR PG)                                         0.30
02/06/2019      CL          83990.00002 Com•tLink charges for 02-06-19                         1.51

02/12/2019      ItE        (4X0.10 PER PG)                                                    0.40
02/13/2079      DC          83990.00002 Advita Charges for 02-13-19                          37.50

02/13/2019      RE         (46 x,0.10 PER PG)                                                 4.60

02/13/2019      RE         (3 a0.10 PF,R PG)                                                  0.30

02/13/2019      RE         (486 @0.10 PER PG)                                                48.60

02/13/2019      R~         (1 @0.10 PER PG)                                                   0.10
02/13/2019      RE2         SCAN/COPY(18 @0.10 PLR PU)                                        1.80

02/13/2019      RI 2        SCAN/COPY(28 @0.10 PAR PG)                                        2.80
02/13/2019      RE2         SCAN/COPY(6 @0.10 PER PU)                                         0.60

02/1 x/2019     RE2         SCAN/COPY(6 @0.10 PER PG)                                         0.60

02/]3/2019      R~2         SCAN/COPY(28 @0.10 PER PG)                                        2.80

02/13/2019      RE2         SCAN/COPY(23 @0.10 PAR PG)                                        2.30

02/13/2019      RL2         SCION/COPY(17 a 0.10 PER PG)                                      1.70

02/13/2019      R~2         SCAN/COPY(18 @0.10 PAR PG)                                        1.80

02/1.4/201.9    DC          83990.00002 Advita Charges for 02-14-19                           7.50

02/]4/2019      RL         (6U @0.10 PF,R PG)                                                 6.00

02/14/2019      RF,2        SCAN/COPY(68 @0.10 PFR PG)                                        6.80

02/14/2019      RE2         SCAN/COPY(48 ~uJ0.10 PAR PG)                                      4.80
02/21/2019      DC          83990.00002 Advita Charges for 02-21-19                           7.50

02/21/2019      RF         (82 a 0.10 PLR PG)                                                 8.20
02/21/2019      RE2         SCAN/COPY(29 @0.10 PER PG)                                        2.90
                    Case 18-11625-LSS            Doc 518-2       Filed 01/21/20   Page 40 of 52



Pacl~ulslci Stang Ziel~l &Jones LLP                                                     Page:      39
Tint~•i Inc.                                                                            Invoice 124036
63)90   -00002                                                                          January l0, 2020


 02/22/2019    RE2        SCAN/COPY(8 @0.]0 PER PG)                                         0.80
02/22/2019     REZ        SC/~N/COPY(84 @0.10 PFR PG)                                        8.40
02/25/2019     R~        (1X0.10 PER PG)                                                    0.]0
02/25/2019     RE2        SCAN/COPY(8 a0.10 PER PG)                                         0.80
02/26/2019     R~        (26 @0.10 PZR PG)                                                  2.60
02/26/2019     RL2        SCAN/COPY(15 @0.10 PAR I'G)                                        1.50
03/01/2019     CC         Conference Call [E105) A7'&T Conference Call, JWL                 6.46
03/04/2019     CC         Conference Call[ 105] AT&T Conference Call, JWL                   3.57
03/04/2019     IZE       (50 @0.10 PER PG)                                                  5.00
03/08/2019     DC         83990.00002 Advita Charges for 03-08-19                          50.00
03/08/2019     PO         83990.00002 :Postage Charges for 03-08-19                        49.60
03/08/2019     ItE       (42 @0.10 PER PG)                                                  4.20
03/08/2019     RE        (13 @0.10 PAR PG)                                                  1.30
03/08/20]9     RF..,2     SCAN/COPY(70 @O.l0 PER PG)                                        7.00
03/08/2019     R~2        SCAN/COPY(6 @0.10 PAR PG)                                         0.60
03/08/2019     RE2        SCAN/COPY(6 a0.10 PAR PG)                                         0.60
03/08/2019     RE2        SCAN/COPY(82 @0.10 PER PG)                                        8.20
03/08/2019     RL2        Reproduction Scan Copy                                            1.20
03/11/2019     DL         83990.00002 Advita Charges for 03-]1-19                          37.50
03/1.2/2019   PO          83990.00002 :Postage Charges for 03-12-19                        35.00
03/13/2019    DC          83990.00002 Advita Charges for 03-13-19                         ll2.50
03/]3/2019    RE         (160 @0.10 PLR PG)                                                16.00
03/13/2019    RE         (13 (c~r~0.10 PER PG)                                              1.30
03/13/2019    RL         (9 @0.10 PER PG)                                                   090
03/l 5/2019   DC         83990.00002 Advita Charges for 03-15-19                            7.50
03/15/2019    R~         (10 @0.10 PERPG)                                                   1.00
03/l 5/2019   RL         (7 @O.l0 PER PG)                                                   0.7U
03/18/2019    I2E        (l @0.]O PER PG)                                                   0.70
03/18/2019    R~2        SCAN/COPY(22 X0.10 PLR PG)                                         2.20
03/19/2019    RE         (1 @0.10 PER PG)                                                   0.10
03/]9/2019    REZ        SCAN/COPY(8 @0.10 PEIZPG)                                          0.80
03/19/2019    RE2        SCAN/COPY(8 @0.10 PBR PG)                                          0.80
03/19/2019    RE2        SCAN/COPY (34 @0.10 PFI2 PG)                                       3.40
                       Case 18-11625-LSS          Doc 518-2           Filed 01/21/20   Page 41 of 52



Pacl~ulsl<i SCang Ziel~] &Jones LLP                                                          Page:       40
'I'intri Inc.                                                                                Invoice 124036
83990      - 00002                                                                           January ]0, 2020


 03/26/2019      RL        (4 a O.l 0 PFR PG)                                                    0.40
 03/X/2019       RF,       (5 ~O.l 0 PFR PG)                                                     0.50
 03/26/2019     RE         (2 @0.10 PLR PG)                                                      0.20
 03/26/2019      RL;       (19 X0.10 PER PG)                                                      1.90
 03/27/2019     P~         83990.0000] FedEx Charges for 03-27-19                                9.86
 03/27/2019      FE        83990.00001 FedEx Charges for 03-27-19                                9.56
 03/28/2019     I~L        83990.00001 FedEx Charges for 03-28-19                               20.72
 03/28/2019     TI,        83990.00001 FedEx Charges fof• 03-28-19                              20.72
 03/28/201.9    FF,        83990.00001 FedF,x Charges ion- 03-28-19                             24.06
 03/28/20]9     RE         (9 @0.10 PAR PG)                                                      0.90
 04/02/2019     F~         83990.00001 }~edLa Charges for 04-02-19                              14.51
 04/02/2019     I.,N       83990.00002 Lexis Charges for• 04-02-19                               0.35
 04/03/2019     CC         Confe~~ence Call [E105] AT&T Conference Call, JDP                     3.87
 04/03/2019     DC         83990.00002 Advita Charges for 04-03-19                              ]2.50
 04/03/2019     T~         83990.000OI Fed~x Charges for 04-03-19                               50.60
 04/0 /2019     PO         83990.00002 :Postage Charges for 04-03-19                             l .10
 04/03/2019     RE         (6 @0.10 PER PG)                                                      0.60
 04/03/2019     RE         (1 @0.10 PER PG)                                                      O.l 0
 04/03/2019     RE         (11 @0.10 P~,R PG)                                                    1.10
 04/04/2019     DC         83990.00002 Advita Charges for 04-04-19                               7.50
 04/08/2019     FE         83990.00001 Ped~x Charges for 04-08-19                               12.91
 04/09/2019     RB2        SCAN/COPY(13 @0.10 PAR PG)                                            ].30

 04/10/2019     DC         83990.00002 Advita Charges for• 04-1U-19                              7.~0
 04/10/2019     RE         (36 (a~0.10 PAR PG)                                                   3.60
 04/]0/2019     I~'2       SCAN/COPY(13 @0.10 PAR PG)                                            1.30
 04/11/2019     F~         83990.00001 FedL,x Changes for• 04-ll-19                             12.91
 04/].1/2019    FE         83990.00001 Pedl,x Charges for 04-ll-19                               9.78
 04/11/2019     l~L        83990.0000]. FedF,x Charges for 04-ll-19                             13.84
 04/15/2019     P~         83990.000OI PedB~ Charges for 04-15-19                                8.65
 04/15/2019     IjE        83990.00001 FedF,x Charges ibr U4-15-19                               8.65
 04/15/2019     FF,        83990.00001 Ped~x Charges for 04-15-19                               ]l .66
 04/15/20'19    RE2        SCAN/COPY(15 @0.10 PAR PG)                                            1.50
 04/16/2019     FE         83990.00001 FedEx Charges for• 04-16-19                              17.60
 04/16/2019     RE        (33 a 0.10 PF..,R PG)                                                  3.30
                    Case 18-11625-LSS          Doc 518-2           Filed 01/21/20   Page 42 of 52



Pachulski Staug Ziel~l &Jones LLP                                                         Page:      41
Tintei Inc.                                                                               Invoice ].24036
83990    -00002                                                                           January 10, 2020


04/17/2019    PO        83990.00002 :Postage Charges for 04-17-19                            58.90
04/17/2019    RL        (8 @0.1.0 PER PG)                                                      0.80
04/17/2019    RE        (2 @0.10 PAR PG)                                                       0.20
04/17/2019    RE        (600 X0.10 I'~R PG)                                                  60.00
04/18/2019    DC        83990.00002 Advita Charges for 04-18-19                              67.50
04/18/2019    RF        (57 c~0.10 PAR PG)                                                     5.70
04/22/2019    F~        83990.00001 FedEx Charges for 04-22-19                                10.01
04/22/2019    FE        83990.0000] FedFx Charges for 04-22-19                               10.01
04/22/2019    PL        83990.00001 FedEx Charges for• 04-22-19                              17.60
04/23/2019    DL        83990.00002 Advita Charges for 04-23-]9                               7.50
04/23/2019    DC        83990.00002 Advita Charges for 04-23-19                             100.00
04/23/2019    FL;       83990.00001 Fed~x Cha~•ges for 04-23-19                              10.01
04/23/2019    FE        83990.00001 FedEx Clla~•ges for 04-23-19                             34.58
04/23/2019    F~        T'edei•al Express [F,108] 489484289411                               10.01
04/23/20]9    FF,       Federal Express[ 108] 489484289422                                   34.58
04/23/2019    PO        83990.00002 :Postage Charges for 04-23-19                            25.50
04/23/2019    PO        83990.00002 :Postage Charges foi• 04-23-19                           45.1O
04/23/2019    RE        (1X0.10 PAR PG)                                                       0.10
04/23/2019    RE        (1 @0.10 PAR PG)                                                      0.10
04/23/2019    R~       (]2 @0.10 PER PG)                                                      120
04/23/2019    RE        (6 a 0.10 PLR PCr)                                                    0.60
04/23/2019    RTC       (319 @0.10 PFR PG)                                                   ;1.90
04/23/2019    RE        (120 @0.10 PER PG)                                                   12.00
04/23/2019    RE       (2 @0.10 PAR PG)                                                       0.20
04/23/2019    R~2       SCAN/COPY(12 @0.10 PAR F'G)                                           1.20
04/23/2019    REZ       SCAN/COPY (28 a0.10 PER PG)                                           2.80
04/24/20].9   DC        83990.00002 Advita Charges for 04-24-19                              50.00
04/24/2019    FB        83990.00001 FedLx Chat-ges for 04-24-19                               8.67
04/24/2019    FE        83990.000OI. I~edEx Charges for 04-24-19                              8.67
04/24/2019    LN        83990.00002 I,exis Charges for- 04-24-19                             49,97
04/24/2019    RE       (1 @0.10 PER PG)                                                       0.10
04/24/2019    RL;      (1 @0.10 PER PG)                                                       0.10
04/24/2019    RE       (43 a 0.10 PER PG)                                                     4.30
                      Case 18-11625-LSS          Doc 518-2           Filed 01/21/20   Page 43 of 52



Pachulslci Stang Ziehl &Jones LLP                                                           Page: 42
Tintri Inc.                                                                                 Invoice 124036
83990 -00002                                                                                .iauua~y 10, 2020


04/24/20]9    IZE         (9 ~a~0.10 PFR PG)                                                     0.90
04/24/2019    RL          (3 @0.10 PEI2PG)                                                       0.30
04/24/2019    RE          (1 @0.10 PAR PG)                                                       O.l 0
04/27/2019    PE          83990.00001 ]~edEx Charges for• 04-27-19                              45.29
04/27/2019    FF,         83990.0000]. I~edLx Charges for 04-27-19                              45.29
04/27/2019    1'L-'       83990.0000] FedF,x Charges for 04-27-19                               45.29
04/29/2019    PE          85990.00001 FedEx Charges fof• 04-29-19                                8.67
04/29/2019    FE          83990.0000] Ted~x Charges for 04-29-19                                43.08
04/29/2019    PL          83990.0000] FedF.,x Charges for 04-29-19                              1297
04/29/2019    PE          83990.00001 FedEx Charges tor- 04-29-19                                8.86
0 4/30/2019   FE          83990.00001 Ted~x Charges for 04-30-19                                 8.67
05/0(/2019    I~L         83990.00001 FedEx Charges for US-06-19                                 9.93
05/07/2019    FE          83990.00001 FedEx Charges for• OS-07-19                               24.05
05/07/2019    Rl 2        SCAN/COPY(17 @0.10 PFI2 PG)                                            ].70
05/08/2019    FE          83990.00001 l~edLx Charges for OS-08-]9                               24.05
05/09/2019    FF_,        83990.00001 T'edEx Charges fot• OS-09-19                             2030
05/10/2019    FE          83990.0000] FedEx Charges for 05-10-19                               60.34
05/13/2019    I'~         83990.00001 FcdEx Charges fof• OS-13-19                             120.41
05/]3/2019    FE          83990.00001 I~edLx Charges for OS-13-19                              78.69
05/14/2019    PE          83990.0000] FedEx Charges Por OS-14-19                               72.73
05/14/2019    F,E         83990.00001 PedEx Charges for• OS-]4-]9                              12.60
05/15/2019    P~          83990.0000]. FcdEx Charges for OS-15-19                              15.07
05/15/2019    FE          83990.00001 FedEx Charges for OS-15-19                               10.01
05/15/2019    FE          83990.00001 PedL;x Charges for• OS-15-19                             87.03
05/16/2019    FE          83990.00001 Fed~x Charges for US-16-19                               15.07
05/16/2019    FE          83990.00001 l'edl,x Charges for OS-16-19                             10.01
05/16/2019    FE          83990.00001 Fed~x Charges for OS-16-19                               19.32
05/17/2019    F~          83990.00001 FedF,x Charges for OS-l7-19                               9.83
05/21/2019    FE          83990.00001 TedE~ Charges for OS-21-19                                8.86
05/22/2019    F'~         83990.00001 FedEx Charges foi• OS-22-19                              12.97
05/27/2019    FE          83990.00001 FedEx Charges for OS-27-19                               85.73
05/28/2019    DL          83990.00002 Advita Charges for OS-28-19                               7.50
05/28/2019    FE          83990.00001 FedEx Charges for OS-28-19                               10.03
05/28/2019    PL          8990.00001 FedF_,x Charges for OS-28-19                              18.62
                     Case 18-11625-LSS           Doc 518-2        Filed 01/21/20   Page 44 of 52



Pachulsl<i Sta~lg Ziel~l &Jones LLP                                                      Page:      43
"Tintri Inc.                                                                             Invoice 124036
83990     - 00002                                                                        January 10, 2020


 05/28/2019    P~         83990.0000] FedFx Charges for OS-28-19                            10.03
 OS/28/2019    FE         Federal Express [E108] 102040937387                               18.62
 05/28/2019    FE         Federal Express[ 108] 102040937398                                10.03
 05/28/2019    RF,       (6 a 0.10 I'ER PG)                                                  0.60
 05/28/2019    R~        (1 @0.10 PLR PG)                                                    O.l 0
 05/28/2019    RE        (18 @0.10 PLR PG)                                                   1.80
 05/31/2019    DC         83990.00002 Advita Charges for OS-31-19                            7.50
 05/31/2019    DC         83990.00002 Advita Charges for 05-31-19                           92.50
05/31/20].9    PO         83990.00002 :Postage Charges for OS-31-19                         36.80
05/3 l /2019   RE        (17 @0.10 PER PG)                                                   1.70
05/31/2019     RL        (164 @0.10 PER PG)                            ~                    l 6.40
05/31/2019     RE        (1 @0.10 PER PG)                                                    0.10
05/31/2019     R~        (8 @0.10 PER PG)                                                    0.80
06/03/2019     R~        (]5 @0.10 PER PG)                                                   1.50
06/1.2/2019    RE2        SCAN/COPY(44 @0.10 PER PG)                                         4.40
06/25/2019     R~2        SCAN/COPY(72 @0.10 PF,RPG)                                         7.20
06/27/2019     LL         Conference Call [E105] AT&T Conference Call, JDP                   2.79
06/28/2019     CC         Conference Call 0105] AT&T Coufere»ce Call, 7DF                    5.46
07/01/2019     YO         83990.00002 :Postage Charges foi• 07-01-19                        33.30
07/02/2019     DC         83990.00002 Advita Charges for 07-02-19                           62.50
07/02/2019     FE         83990.00002 FedLx Cllat•ges for 07-02-19                           9.94
07/02/201.9    RE        (2 @0.10 PF,R PG)                                                   0.20
07/02/2019     RE        (152 @0.10 PER PG)                                                 15.20
07/02/2019     RE        (9 a 0.10 PER PG)                                                   0.90
07/02/2019     RE        (13 @0.10 PER P(i)                                                  1.30
07/03/2019     DC        83990.00002 Advita Charges for 07-03-19                            30.00
07/09/2019     ItE       (44 @0.10 PLR PU)                                                   4.40
07/l 0/2019    RF2       SCAN/COPY(16 @0.10 PLR PG)                                          1.60
07/1 l /2019   RL        (2X0.10 PLR PG)                                                     0.20
07/11/2019     R~2       SCAN/COPY(162 @0.10 PER PG)                                       ]6.20
07/ll/2019     RE2       SCAN/COPY(94 @0.10 PLR PG)                                          9.40
07/12/2019     RE        (75 @0.10 PER PG)                                                   7.50
07/16/201.9    PO        83990.00002 :Postage Charges for 07-16-19                           7.20
                    Case 18-11625-LSS          Doc 518-2          Filed 01/21/20   Page 45 of 52



Pachulslci Stang Ziehl &Jones LLP                                                        Page:    44
Tint~~i Inc.                                                                             Invoice 124036
83990 -00002                                                                             January 10, 2020

                                  ---- ----
07/18/2019    DC         83990.00002 Advita Charges for 07-18-19                            ;7.50
07/l 8/2019   RF        (44 @O.l 0 PLR PG)                                                   4.40
07/18/2019    RL;       (180 X0.10 PFR PG)                                                  18.00
07/18/2019    RE        (5 a0.10 PEIZ PG)                                                    0.50
07/19/2019    DC        83990.00002 Advita Charges for 07-19-19                              7.50
08/01/2019    RE2       SCAN/COPY (79 @0.10 .PER PG)                                         7.90
08/01/2019    RE2       SCAN/COPY(45 @0.10 PAR PG)                                           4S0
08/08/2019    RE        (436 @0.10 PER PG)                                                  43.60
08/08/2019    RF,2      SCAN/COPY(72 @0.10 PER PG)                                           7.20
08/08/2019    RE2       SCAN/COPY(4 a 0.10 PER PG)                                           0.40
08/08/2019    RL;2      SCAN/COPY(22 @0.10 PER PG)                                           2.20
08/08/2019    RE2       SCAN/COPY(90 a 0.10 PER PG)                                          9.00
08/08/2019    RE2       SCAN/COPY(14 X0.10 PAR PG)                                           1.40
08/08/2019    RE2       SCAN/COPY(4 k)0.10 PER PG)                                           0.40
08/08/2019    RL2       SCAN/COPY(40 @0.10 PAR PG)                                           4.00
08/08/2019    RE2       SCAN/COPY (1.58 X0.10 PLR PG)                                       15.80
08/08/2019    RB2       SCAN/COPY(6 @010 PAR PG)                                             0.60
08/08/2019    I2E2      SCAN/COPY(6 @0.10 PAR PG)                                            0.60
08/08/2019    RE2       SCAN/COPY(10 @010 PER PG)                                            1.00
08/08/2019    RE2       SCAN/COPY(8 @0.10 PER PG)                                            0.80
08/08/2019    R~2       SCAN/COPY(6 @0.10 PER PG)                                            0.60
08/1.2/2019   DC        83990.00002 ildvitia Charges for 08-12-19                            7.50
08/12/2019    FE        83990.00002 Fed~x Cl~ar~es For 08-12-19                              9.97
08/12/2019    RL;       (146 @0.10 PER PG)                                                  14.60
08/12/2019    RE        (3 @0.10 PER PG)                                                     0.30
08/12/2019    R~        (9 00.10 PER PG)                                                     0.90
08/12/2019    R~        (1 @0.1.0 PFR PG)                                                    010
08/12/2019    RE2       SCAN/COPY(98 @0.10 PAR PG)                                           9.80
08/12/2019    RL2       SCAN/COPY(4 @010 PER PG)                                             0.40
08/12/2019    RE2       SCAN/COPY(4 @0.1 U PLR PG)                                           0.40
08/12/2019    RE2       SCAN/COPY(28 X0.10 PER PG)                                           2.80
08/12/20]9    I2E2      SCAN/COPY(6 @0.10 PAR PG)                                            0.60
08/12/2019    ItE2      SCAN/COPY(4 @0.10 PER PG)                                            0.40
08/12/2019    RE2       SCAN/COPY(3 @0.10 PAR PG)                                            0.30
                 Case 18-11625-LSS              Doc 518-2         Filed 01/21/20   Page 46 of 52



Pachulsl<i Staug Ziel~l &Jones LLP                                                       Page: 45
Tintri Inc.                                                                              Invoice 724036
83990 - 00002                                                                            January 10, 2020


08/14/2019     CC        Conference Call[ 105] Coui~tCall 08/01/19 tl~t•ough                30.00
                         08/31/19, JDF
08/19/2019    RE         (51 @0.10 PAR PG)                                                    S.10
08/22/2019    RF         (4 @0.10 PLR PG)                                                    0.40
08/22/2019    I2E        (76 @0.70 P~,,R PG)                                                 7.60
08/22/2019    ItE        (26 @O.l0 P~~R PG)                                                  2.60
08/28/2019    RE         (46 a~010 Y~R P<3)                                                  4.60
08/30/20]9    CL         83990.00002 CourtLink charges for 08-30-19                           l 34
09/13/2019     AP        Air Fare [Fll0] United Airlines, Tkt #01624723616924,            1,592.30
                         From SFO to IAD,IAD to LAX,LIAX Yo S~TO, JDl'
09/13/2019    AP         Air Fare [E110] United Airlines, Tkt #01624723651294,            1,761.30
                         From SFO to PHL,PHL to DAN,DAN to SFO, JDI~
09/20/20].9   RE         (343 @0.10 PER PG)                                                 34.30
09/20/2019    RL         (408 @0.10 PER PG)                                                 40.80
09/20/2019    RE        (4 @0.10 YER PG)                                                     0.40
09/20/2019    RE2        SCAN/COPY(22 @0.10 PLR PG)                                          2.20
09/20/2019    RE2        SCAN/COPY(14 @0.10 PAR PCJ)                                         1.40
09/20/2019    RL2        SCAN/COPY(10 @0.10 PER PG)                                          1.00
09/20/2019    RE2        SCAN/COPY(8 @0.10 PER PG)                                           0.80
09/20/2019    I2~2       SCt1N/COPY(4 @0.]0 PER.PG)                                          0.40
09/20/2019    R~2        SCAN/COPY(72 @0.10 PF,R PG)                                         7.20
09/20/2019    R~2        SCAN/COPY(4 @0.10 PER PG)                                           0.40
09/20/2019    RE2        SCAN/COPY(8X0.10 PAR PG)                                            0.80
09/20/2019    RE2        SCAN/COPY(40 @0.10 PLR PG)                                          4.00
09/20/2019    RE2        SCAN/COPY (10 ~a),0.10 PAR PG)                                      1.00
09/20/2019    RE2        SCAN/COPY(22 @0.10 PER PG)                                          2.20
09/20/2019    RE2        SCAN/COPY(8 @0.10 PLR PG)                                           0.80
09/20/2019    RE2        SCAN/COPY(4 @0.10 PER PG)                                           0.40
09/20/2019    RE2        SCAN/COPY(4 @0.10 PER PG)                                           0.40
09/20/2019    R~2        SCAN/COPY(4 @010 PER PG)                                            0.40
09/20/2019    RE2        SCAN/COPY(6 @0.10 PER PG)                                           0.60
09/20/2019    R~2        SCAN/COPY(45 @0.10 PER PG)                                          4.50
09/20/2019    R~2        SCAN/COPY(158 @0.10 PER PG)                                        ]5.80
09/20/2019    R~2        SCAN/COPY(48 a 0.10 PER PG)                                         4.80
09/20/2019    RE2        SCAN/COPY(6 @0.10 PLR PG)                                           0.60
                   Case 18-11625-LSS          Doc 518-2       Filed 01/21/20   Page 47 of 52



Aachulski Stang 7ic1~1 &Jones LLP                                                    Page: 46
Tintri Inc.                                                                          Invoice ]24036
83990 - 00002                                                                        January 10, 2020

                     --- -- -      --
09/20/2019    RF2          SCAN/COPY(l02 @0.10 PER PG)                                   10.20
09/20/2019    RE2       SCAN/COPY(28 @0.10 PER PG)                                        2.80
09/20/20]9    R~2       SCAN/COPY (24 X0.10 PAR PG)                                       2.40
09/20/2019    REZ       SCAN/COPY (38 u 0.10 PER PG)                                      3.80
09/20/20'19   RE2       SCAN/COPY(6 @0.70 PER PG)                                        0.60
09/20/2019    ItE2      SCAN/COPY(18 a 0.10 PER YG)                                       1.80
09/20/2019    REZ       SCAN/COPY(6 @0.10 PFR PG)                                        0.60
09/20/2019    RF2       SCAN/COPY(4 @0.10 PER PG)                                        0.40
09/20/2019    RE2       SCAN/COPY(4 a 010 PFIZ PG)                                       0.40
09/20/2019    RL2       SCAN/COPY(4 @0.10 PER PG)                                        0.40
09/20/2019    RL2       SCAN/COPY(4 @0.10 PL;R PG)                                       0.40
09/20/2019    R12       SCAN/COPY(4 @0.10 PFR PG)                                        0.40
09/20/2019    RE2       SCAN/COPY(2 @0.1.0 PFR PG)                                       0.20
09/20/2019    RE2       SCAN/COPY(6 @0.10 PER PG)                                        0.60
09/20/20.19   RE2       SCAN/COPY(4 @0.10 PAR PG)                                        0.40
09/20/20]9    RF2       SCAN/COPY(4X0.10 PER PG)                                         0.40
09/24/2019    DC        83990.00002 Advita Charges for 09-24-19                          7.50
09/24/2019    RE        (176 X0.10 PER PG)                                              17.60
09/24/2019    RE        (56 @0.10 PER PG)                                                5.60
09/24/201     R~        (26 @0.10 PER PG)                                                2.60
09/24/2019    RL        (110 @O.l0 PER PU)                                              1 1..00
09/24/2019    RE        (30 @0.10 PER PG)                                                3.00
09/24/2019    RE       (4 @0.10 PAR PG)                                                  0.40
09/24/2019    RE        (170 @0.10 PER PG)                                              17.00
09/24/2019    RL       (22 @0.10 PER PG)                                                 2.20
09/24/2019    RE2       SCAN/COPY(28 @0.10 PER PG)                                       2.80
09/24/2019    RL2       SCAN/COPY(55 X0.10 PLR PG)                                       5.50
09/24/2019    RF,2      SCAN/COPY(29 @0.10 PER PG)                                       2.90
09/24/2019    RE2       SCAN/COPY(59 @O.10 PAR PG)                                       5.90
09/24/2019    RE2       SCAN/COPY(4X0.10 PF.,R PG)                                       0.40
09/24/2019    R~2       SC/1N/COPY(59 @0.10 PAR PCi)                                     5.90
09/24/2019    RE2       SCAN/COPY(110 a~010 PER PG)                                     11.00
09/24/2019    R~2       SCAN/COPY(10 @0.10 PLR PG)                                       ].00
09/24/2019    RE2       SCAN/CO,PY(8 @0.10 PER PG)                                       0.80
                     Case 18-11625-LSS             Doc 518-2         Filed 01/21/20       Page 48 of 52



Pacllulski Stand Ziel~l & Joues LLP                                                             Page: 47
Tinh•i Inc.                                                                                     Im~oice 124036
83990 -00002                                                                                    January 10, 2020


09/24/2019     ~RE2       SCAN/COPY(6 @0.10 PAR PU)                                                  0.60
09/24/20]9     RF2        SCAN/COPY(4 cr,0.]0 PAR PG)                                               0.40
09/24/2019     R~2        SCAN/COPY(58 cn0.70 PEIZ PG)                                               5.80
09/24/2019     RE2        SCAN/COPY (118 @0.]0 PF,R PG)                                            11.80
09/24/2019     R~2        SCAN/COPY(4 @010 PER PG)                                                  0.40
09/24/2019     RL2        SCAN/COPY(4 @0.10 PF.,R PG)                                               0.40
09/24/2019     RE2        SCAN/COPY(18 @0.10 PAR PCi)                                                1.80
09/24/2019     R~2        SCAN/COPY(l2 n 0.]0 PLR P(i)                                               1.20
09/24/2019     RE2        SCAN/COPY (111 @0.]0 P,ER PG)                                            1 l.l0
09/24/2019     I2E2       SCAN/COPY(8X0.10 PER PG)                                                  0.80
09/24/2019     RE2        SCAN/COPY(14 @0.10 PLR PG)                                                 1.40
09/24/2019     RE2        SCAN/COPY(8 @010 PBR PG)                                                  0.80
09/24/2019     RE2        SCAN/COPY(50 @0.10 PAR PG)                                                5.00
09/25/2019     DC         83990.00002 Advita Charges for 09-25-19                                   7.50
09/25/2019     RL        (34 @0.10 PLR PG)                                                          3.40
09/25/2019    RE2         SCAN/COPY (21 @0.10 PER PG)                                               2.10
09/25/2019    RE2         SCAN/COPY(34 a 0.10 PAR PG)                                               3.40
09/26/2019    f1T         Auto Travel expense [8109] Ubei• Ti-auspoi-tation Se~-~~ices,            46.79
                          JDF
09/26/2019    TE          Travel Expense[ 110] United Airlines, Wifl F'ee, JDI;                    20.99
09/27/2019    AT         Auto Travel expense [E109] Uber Transportation Services,                  28.49
                         JDF
09/27/201.9   NT         HoCel Lxpense [E110] hotel Dupont, 09/25/19-09/26/19, 1                  360.40
                         night, JDF
09/27/2019    RE2        SCAN/COPY(49 X0.10 PER PG)                                                 4.90
09/27/2019    1'L        Travel Expense ~E110] United Airlines, Wifi .Fee, JI)F                     9.99
09/27/2019    TR         Tr•ansct•i~t[E116] eScr•ibers, Inv. 277040,P. Cuniff                      56.40
09/28/2019    AT         Auto Travel Expense [L]09] Uber Transportation Services,                  10.90
                         JDF
09/28/2019    A"I'       Auto Travel Expense [F109] Road~~unner Transportation                     93.60
                         Services, Inv. 42421, from PHL to Hotel Dupont, J,DF
09/30/2019    RL         (6 @0.10 PLR PG)                                                           0.60
10/04/2019    PO         83990.00002 :Postage Charges for 10-04-19                                 68.10
]0/04/2019    RE         (l68 @0.10 PLR PG)                                                        16.80
10/04/2019    RE        (9 a 0.10 PAR PG)                                                           0.90
10/04/2019    R~        (1 @0.10 PAR PG)                                                            0.10
                     Case 18-11625-LSS             Doc 518-2     Filed 01/21/20   Page 49 of 52



Pachulslci Sta~~g 7ie1~1 &Jones LLP                                                     Page:    48
Tinh•i Inc.                                                                             Invoice ]24036
83990    -00002                                                                         January 10, 2020


 10/04/2019    RF,       (2052 a O.l 0 PF,R PG)                                           205.20

 1 0/04/2019   It~2       SCAN/COPY (24 X010 PER PG)                                        2.40

 10/08/2019    DC         83990.00002 Advita Charges foi• 10-08-19                         62.50

 10/08/2019    DC         83990.00002 Advita Charges for 10-08-19                          30.00

 10/09/2019    RL        (83 @0.10 PAR PG)                                                  8.30

]1/01/2019     RE2        SCAN/COPY(15 a 0.10 PER.PG)                                       1.50
 1 1/01/2019   RE2        SCAN/COPY(2 @0.10 PER PG)                                         0.20

 1 1/07/20]9   R~2        SCAN/COPY(1 @O.10 PLR PG)                                         010

]1/l 8/2019    RE2        SCAN/COPY (ll @0.10 PER PG)                                       1.10

 1 1/25/2019   RE        (32 @0.10 PAR PG)                                                  3.20

 1 2/27/2019   DC         83990.00002 Advita Charges for 12-27-19                          62.50

 l 2/27/2019   RE        (9 @0.10 PER.PG)                                                   0.90
 12/27/2019    R.E       (3610 a 0.10 PER PG)                                             361.00

 12/27/2019    RE2        SCAN/COPY(16 X0.10 PER PG)                                        1.60
 12/27/2019    RL2        SCAN/COPY(16 a~010 PAR PG)                                        1.60

 1 2/27/2019   RF2        SCAN/COPY(l C @0.1.0 PAR PG)                                      1.60

 12/30/2019    DC         83990.00002 Advita Charges for 12-30-19                          30.00

01/l 0/2020    PAC        Pacer - Cow•t Research                                          468.20

   Total Expenses for this Matter                                                    $9,159.07
                     Case 18-11625-LSS                Doc 518-2        Filed 01/21/20   Page 50 of 52



 Pacl~uls]<i Staug Z..,iel~l &Jones LLP                                                          Page: 49
'1'intri Inc.                                                                                    Invoice 124036
 83990 -00002                                                                                    January 10, 2020


                                                      REMITTANCE ADVICE

                                          Please include this Remittance with your payment

Foi• current services rendered through:             O1/l0/2020

Total Fees                                                                                                  $].58,936.00

Total Expenses                                                                                                  9,159.07

Total Due on Current invoice                                                                                $168,095.07

  Outstanding Balance from prior invoices as of              01/10/2020          (A!fay not include recent payments)

A/R Bill Number               Invoice Date                 Fees Billed         Expenses Billed              Balance Due
 120008                       07/31/201.8                $313,747.25           $19,110.12                    $62,749.45

 120254                       08/31/2018                 $395,221.25           $13,339.13                    $79,044.25

 120441                       09/30/2018                  $80,036.50           $10,263.62                    $16,007.30

 121060                       10/3I/20I8                  $53,787.50           $10,946.26                    $10,757.50

 121072                       11/30/2018                  $38,543.00            $1,306.35                     $7,708.60

 121080                       12/31/2018                  $12,611.00            $1,070.71                    $13,681.71

               Total Amount Due on Current and Prior Invoices:                                              $358,043.88
              Case 18-11625-LSS             Doc 518-2        Filed 01/21/20        Page 51 of 52



                         IN THE UNITED STATES BANKRUPTCY COURT



                                 FOR THE DISTRICT OF DELAWARE


In re:                                                    ) Chapter 11

TINTRI, INC.,I                                            ) Case No.: 18-11625(KJC)

                                   Debtor.


                                      CERTIFICATE OF SERVICE

                 I, Colin R. Robinson, hereby certify that on the 21St day of January, 2020, I caused

a copy of the following documents)to be served on the individuals on the attached service list in

the manner indicated:


                 Notice of Sixth Monthly Application for Compensation and Reimbursement
                 of Expenses of Pachulski Stang Ziehl &Jones LLP,as Counsel to the Debtor
                 and Debtor In Possession for the Period Froi~i December 1, 2018 through
                 January 10, 2020; and

                 Sixth Monthl3~ Application for Compensation and Reimbursement of
                 Expenses of Pachulski Stang Ziehl &Jones LLP,as Counsel to the Debtor•
                 acid Debtor In Possession for the Period From December 1, 2018 through
                 January 10,2020.


                                                              /s/Colin R. Robinson
                                                              Colin R. Robinson(Bar No. 5524)




1 The Debtor and the last four digits of its taxpayer identification numbers are (6978): The headquarters and service
address for the above-captioned Debtor is 303 Ravendale Dr., Mountain View, CA 94043.


ROCS DE221071.5 83990/002
              Case 18-11625-LSS     Doc 518-2   Filed 01/21/20   Page 52 of 52




Tintri Fee App Service List(FCM)                 Hand Delivery
Case No. 18-11625(KJC)                          (Counsel for the Prepetition Senior Secured
Document No. 221063                              Lender)
04 —Hand Delivery                                Gregory A. Taylor, Esquire
OS —First Class Mail                             Ashby &Geddes, P.A.
                                                 500 Delaware Avenue, 8th Floor
                                                PO Box 1150
(Counsel for the Debtor)                         Wilmington, DE 19899-1150
 Colin R. Robinson, Esquire
Pachulski Stang Ziehl &Jones LLP                 First Class Mail
919 N. Market Street, 17th Floor                (Debtor)
 Wilmington, DE 19801                            Tintri, Inc.
                                                 Robert J. Duffy , CRO
(Counsel for the Debtor)                         303 Ravendale Drive
 John D. Fiero, Esquire                          Mountain View, CA 94943
Pachulski Stang Ziehl &Jones LLP
 10100 Santa Monica Boulevard, 13th Floor       Fir°st Class Maii
 Los Angeles, CA 90067                          (Counsel for the Debtor's DIP Lenders)
                                                 Riley T. Orloff, Esquire
 Hand Deli~~ery                                  McDermott Will &Emery
(Office of the United States Trustee)            340 Madison Avenue
 Timothy J. Fox, Esquire                         New York, NY 10173
 844 King Street, Suite 2207
 Lockbox 35                                      First Class Mail
 Wilmington, DE 19801                           (Counsel for the Debtor's DIP Lenders)
                                                 Gary B. Rosenbaum, Esquire
 Hand Delivery                                   McDermott Will &Emery
(Counsel for the Official Committee of           2049 Century Park East, Suite 3800
 Unsecured Creditors)                            Los Angeles, CA 90067
 Matthew P. Ward, Esquire
Ericka F. Johnson, Esquire                       Fit•st Class Mail
 Womble Bond Dickinson(US)LLP                   (Counsel for the Prepetition Senior Secured
 1313 N. Market Street, Suite 1200               Lender)
 Wilmington, DE 19801                            Paul S. Samson, Esquire
                                                 Riemer &Braunstein LLP
 ~Iancl Delivery                                 Three Center Plaza, Suite 600
(Counsel for the Debtor's DIP Lenders)           Boston, MA 02108
 Stephen J. Astringer, Esquire
 Polsinelli PC                                   First Class Mail
 222 Delaware Avenue, Suite 1101                (Counsel for the Prepetition Senior Secured
 Wilmington, DE 19801                            Lender)
                                                 Steven E. Fox, Esquire
                                                 Riemer &Braunstein LLP
                                                 Times Square Tower, Suite 2506
                                                 Seven Times Square
                                                 New York, NY 10036



 ROCS DE:221063.1 83990/002
